Exhibit 10.6

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT
NO. 1 TO SECURITY AGREEMENTS

This Amendment No. 3 to Second Amended and Restated Credit Agreement and
Amendment No. 1 to Security Agreements (this “Amendment”) is entered into as of
August 5, 2020 by and among Viad Corp, a Delaware corporation (the “Borrower”),
the undersigned Guarantors, JPMorgan Chase Bank, N.A., as Lender, as LC Issuer,
as Swing Line Lender and as administrative agent (in its capacity as
administrative agent, the “Administrative Agent”), and the undersigned Lenders.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are party to that
certain Second Amended and Restated Credit Agreement dated as of October 24,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them by the
Credit Agreement.

B. The Borrower and the Administrative Agent are party to that certain Second
Amended and Restated Pledge and Security Agreement, dated as of October 24, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Borrower Security Agreement”).

C. The Guarantors and the Administrative Agent are party to that certain Second
Amended and Restated Subsidiary Pledge and Security Agreement, dated as of
October 24, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Subsidiary Security Agreement”).

D. The Borrower, the Guarantors, the Administrative Agent, the LC Issuer, the
Swing Line Lender and each of the Lenders party hereto (constituting Required
Lenders) wish to amend the Credit Agreement and the Security Agreements, in each
case, on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendments to Credit Agreement. Upon the Amendment No. 3 Effective Date (as
defined below), the Credit Agreement is hereby amended to (i) delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto and (ii) amend
and restate Exhibit F thereto in its entirety to read as set forth on Exhibit B
hereto.

2. Amendments to Borrower Security Agreement. Upon the Amendment No. 3 Effective
Date, the Borrower Security Agreement is hereby amended as follows:

(a) The proviso at the end of the definition of “Pledged Shares” set forth in
Section 1.3 of the Borrower Security Agreement is hereby amended and restated in
its entirety to read as follows:

; provided, however, if any Pledged Issuer is a Foreign Subsidiary and the
pledge of 100% of the voting Capital Stock of such Pledge Issuer could
reasonably be expected to cause adverse tax consequences (other than de minimis
adverse tax consequences) to the Borrower or such Foreign Subsidiary (as
determined by the Borrower in consultation with the Agent), then the security
interest granted by the Borrower with respect to such Capital Stock shall be
limited to 65% of the voting Capital Stock of such Pledged Issuer (and, for the
avoidance of doubt, 100% of the non-voting Capital Stock).



--------------------------------------------------------------------------------

(b) The definition of “Secured Obligations” set forth in Section 1.3 of the
Borrower Security Agreement is hereby amended and restated in its entirety to
read as follows:

“Secured Obligations” means the Obligations, the Rate Management Obligations
owed to one or more of the Lenders (including Lenders that have ceased to be a
party to the Credit Agreement) or their Affiliates and all obligations in
respect of overdrafts and related liabilities owed to one or more of the Lenders
(including Lenders that have ceased to be a party to the Credit Agreement) or
their Affiliates arising from treasury, depositary, cash management and merchant
processing services or in connection with any automated clearinghouse transfer
of funds; provided that (i) at or prior to the time that any transaction
establishing a Rate Management Obligation or treasury, depositary, cash
management or merchant processing services or automated clearinghouse transfer
of funds is consummated, the Lender (other than JPMCB) party thereto or its
Affiliate party thereto shall have delivered written notice to the Agent that
such a transaction has been entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents and (ii) each
“Secured Obligation” under the Existing Security Agreement shall constitute a
“Secured Obligation” hereunder.”

(c) Section 1.3 of the Borrower Security Agreement is hereby amended by adding
the following new definition therein in the proper alphabetical order:

“Excluded Assets” means, collectively:

(i) (A) any leasehold interest (including any ground lease interest) in real
property and (B) any fee interest in owned real property;

(ii) any Excluded Stock and Unrestricted Subsidiary Stock;

(iii) any asset (other than any Capital Stock of a non-Wholly-Owned Domestic
Subsidiary acquired or formed following the Amendment No. 3 Effective Date)
subject to a purchase money security interest, capital lease obligation or
similar arrangement or any lease, license, franchise, charter, authorization,
contract or agreement to which the Borrower is a party, together with any rights
or interest thereunder, in each case, if and to the extent security interests
therein (A) are prohibited by or in violation of any applicable law or
regulation, (B) require any governmental consent or other action by a Person
(other than by a Credit Party or any Subsidiary thereof) that has not been
obtained or (C) would violate or invalidate such lease, license, franchise,
charter, authorization, contract, agreement or purchase money security interest
or similar arrangement or create a right of termination in favor of any other
party thereto (other than the Borrower or any Subsidiary thereof), in each case,
after giving effect to the applicable anti-assignment provisions of the New York
UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the New York UCC notwithstanding such
prohibition;

(iv) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing and acceptance of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law;

 

2



--------------------------------------------------------------------------------

(v) “margin stock” (within the meaning of Regulation U) and pledges and security
interests of any asset (other than any Capital Stock of a non-Wholly-Owned
Domestic Subsidiary acquired or formed following the Amendment No. 3 Effective
Date) prohibited by any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or agreements with Governmental Authorities or which would require an order,
consent, adjudication, approval, license, authorization, or validation of, or
exemption by, or other action in respect of any Governmental Authorities (unless
it has been obtained), in each case after giving effect to the applicable
anti-assignment provisions of the New York UCC;

(vi) any particular asset, if the pledge thereof or the security interest
therein would result in material adverse tax consequences to the Loan Parties,
taken as a whole, as mutually determined by the Borrower and the Administrative
Agent; and

(vii) any property (other than any Capital Stock of a non-Wholly-Owned Domestic
Subsidiary acquired or formed following the Amendment No. 3 Effective Date)
acquired after the Amendment No. 3 Effective Date that is subject to a Lien
permitted under Section 6.15(vii) of the Credit Agreement not incurred in
anticipation of the acquisition by the Borrower of such property, to the extent
that the granting of the security interest in such property would be prohibited
under the terms of the Indebtedness secured by such Lien; provided that the
security interest shall attach immediately (A) to any portion of such property
that does not result in such prohibition and (B) to such property upon
termination of the relevant prohibition.

(d) The last sentence of Article II of the Borrower Security Agreement is hereby
amended and restated in its entirety to read as follows:

Notwithstanding any of the other provisions set forth in this Article II, this
Security Agreement shall not constitute a grant of a security interest in (and
the term “Collateral” shall not include) any Excluded Assets.

3. Amendments to Subsidiary Security Agreement. Upon the Amendment No. 3
Effective Date, the Subsidiary Security Agreement is hereby amended as follows:

(a) The proviso at the end of the definition of “Pledged Shares” set forth in
Section 1.3 of the Subsidiary Security Agreement is hereby amended and restated
in its entirety to read as follows:

; provided, however, if any Pledged Issuer is a Foreign Subsidiary and the
pledge of 100% of the voting Capital Stock of such Pledge Issuer could
reasonably be expected to cause adverse tax consequences (other than de minimis
adverse tax consequences) to a Grantor or such Foreign Subsidiary (as determined
by such Grantor in consultation with the Agent), then the security interest
granted by such Grantor with respect to such Capital Stock shall be limited to
65% of the voting Capital Stock of such Pledged Issuer (and, for the avoidance
of doubt, 100% of the non-voting Capital Stock).

(b) The definition of “Secured Obligations” set forth in Section 1.3 of the
Subsidiary Security Agreement is hereby amended and restated in its entirety to
read as follows:

“Secured Obligations” means, subject to Section 21 of the Guaranty, the
Obligations and Rate Management Obligations owed to one or more of the Lenders
(including Lenders that have ceased to be a party to the Credit Agreement) or
their Affiliates and all obligations in respect of overdrafts and related
liabilities owed to one or

 

3



--------------------------------------------------------------------------------

more of the Lenders (including Lenders that have ceased to be a party to the
Credit Agreement) or their Affiliates arising from treasury, depositary, cash
management and merchant processing services or in connection with any automated
clearinghouse transfer of funds; provided that (i) at or prior to the time that
any transaction establishing a Rate Management Obligation or treasury,
depositary, cash management or merchant processing services or automated
clearinghouse transfer of funds is consummated, the Lender (other than JPMCB)
party thereto or its Affiliate party thereto shall have delivered written notice
to the Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents and (ii) each “Secured Obligation” under the Existing Subsidiary
Security Agreement shall constitute a “Secured Obligation” hereunder.”

(c) Section 1.3 of the Subsidiary Security Agreement is hereby amended by adding
the following new definition therein in the proper alphabetical order:

“Excluded Assets” means, collectively:

(i) (A) any leasehold interest (including any ground lease interest) in real
property and (B) any fee interest in owned real property;

(ii) any Excluded Stock and Unrestricted Subsidiary Stock;

(iii) any asset (other than any Capital Stock of a non-Wholly-Owned Domestic
Subsidiary acquired or formed following the Amendment No. 3 Effective Date)
subject to a purchase money security interest, capital lease obligation or
similar arrangement or any lease, license, franchise, charter, authorization,
contract or agreement to which any Guarantor is a party, together with any
rights or interest thereunder, in each case, if and to the extent security
interests therein (A) are prohibited by or in violation of any applicable law or
regulation, (B) require any governmental consent or other action by a Person
(other than by a Credit Party or any Subsidiary thereof) that has not been
obtained or (C) would violate or invalidate such lease, license, franchise,
charter, authorization, contract, agreement or purchase money security interest
or similar arrangement or create a right of termination in favor of any other
party thereto (other than the Borrower or any Subsidiary thereof), in each case,
after giving effect to the applicable anti-assignment provisions of the New York
UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the New York UCC notwithstanding such
prohibition;

(iv) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing and acceptance of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law;

(v) “margin stock” (within the meaning of Regulation U) and pledges and security
interests of any asset (other than any Capital Stock of a non-Wholly-Owned
Domestic Subsidiary acquired or formed following the Amendment No. 3 Effective
Date) prohibited by any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on any Guarantor or any of its Subsidiaries
or agreements with Governmental Authorities or which would require an order,
consent, adjudication, approval, license, authorization, or validation of, or
exemption by, or other action in respect of any Governmental Authorities (unless
it has been obtained), in each case after giving effect to the applicable
anti-assignment provisions of the New York UCC;

 

4



--------------------------------------------------------------------------------

(vi) any particular asset, if the pledge thereof or the security interest
therein would result in material adverse tax consequences to the Loan Parties,
taken as a whole, as mutually determined by the Borrower and the Administrative
Agent; and

(vii) any property acquired after the Amendment No. 3 Effective Date (other than
any Capital Stock of a non-Wholly-Owned Domestic Subsidiary acquired or formed
following the Amendment No. 3 Effective Date) that is subject to a Lien
permitted under Section 6.15(vii) of the Credit Agreement not incurred in
anticipation of the acquisition by the applicable Guarantor of such property, to
the extent that the granting of the security interest in such property would be
prohibited under the terms of the Indebtedness secured by such Lien; provided
that the security interest shall attach immediately (A) to any portion of such
property that does not result in such prohibition and (B) to such property upon
termination of the relevant prohibition.

(d) The last sentence of Article II of the Subsidiary Security Agreement is
hereby amended and restated in its entirety to read as follows:

Notwithstanding any of the other provisions set forth in this Article II, this
Subsidiary Security Agreement shall not constitute a grant of a security
interest in (and the term “Collateral” shall not include) any Excluded Assets.

4. Representations and Warranties of the Borrower and Guarantors. The Borrower
and each Guarantor represents, warrants and certifies that:

(a) at the time of and immediately after giving effect to this Amendment, each
of the representations and warranties contained in the Credit Agreement and the
Security Agreements (treating this Amendment as a Loan Document for purposes
thereof) is true and correct in all material respects on and as of the date
hereof as if made on the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date;

(b) at the time of and immediately after giving effect to this Amendment, no
Default or Unmatured Default has occurred and is continuing; and

(c) the Specified Preferred Equity does not constitute Disqualified Capital
Stock.

5. Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed effective as of the date hereof (the
“Amendment No. 3 Effective Date”):

(a) receipt by the Administrative Agent of:

 

  •  

duly executed counterparts to this Amendment from the Borrower, each Guarantor,
the Administrative Agent and each of the Required Lenders;

 

  •  

a certificate of good standing, certified by the appropriate governmental
officer in its respective jurisdiction of incorporation for the Borrower and
each Guarantor; and

 

  •  

a certificate, signed by an Authorized Officer of the Borrower, (x) certifying
to compliance with the representations and warranties set forth in Section 4
above as of the Amendment No. 3 Effective Date and (y) attaching a true, correct
and complete copy of the fully executed Specified Preferred Equity Agreement;

 

5



--------------------------------------------------------------------------------

(b) Liquidity of the Borrower and its Subsidiaries, as of the Amendment No. 3
Effective Date, shall not be less than $125,000,000, as demonstrated in a
compliance certificate, substantially in the form of Exhibit F to the Credit
Agreement, signed by a senior officer of the Borrower and delivered to the
Administrative Agent;

(c) (i) the Borrower shall have received at least $135,000,000 of gross cash
proceeds from the issuance of the Specified Preferred Equity pursuant to, and in
accordance with, the Specified Preferred Equity Agreement and (ii) upon the
receipt thereof, the Borrower shall repay the outstanding Revolving Loans in an
amount equal to the lesser of (x) the Borrower’s and its Subsidiaries’ Excess
Cash (calculated immediately after giving effect to the receipt of the Net Cash
Proceeds from the Specified Preferred Equity) and (y) the amount of the Lenders’
Excess Revolving Credit Exposure as of the date hereof;

(d) the representations and warranties set forth in Section 4 hereof are true
and correct; and

(e) payment and/or reimbursement (i) to the Administrative Agent (or its
Affiliates), for its own account and for the benefit of the Lenders signatory
hereto, as applicable, of all fees owing pursuant to any separate fee letter
arrangements entered into between the Borrower and the Administrative Agent (or
its Affiliates) in connection herewith and (ii) without duplication of the
foregoing, to the Administrative Agent of all reasonable and documented
out-of-pocket fees and expenses (including, to the extent invoiced prior to the
date hereof, the reasonable fees and expenses of counsel for the Administrative
Agent) incurred in connection with this Amendment.

6. Reference to and Effect Upon the Loan Documents.

(a) Except as specifically amended, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Loan Document, nor constitute a
waiver of any provision of the Credit Agreement or any Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

(c) This Amendment shall be deemed a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents.

7. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.6 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable costs, internal charges and out-of-pocket expenses paid or
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment, including but not limited
to the attorneys’ fees and time charges of attorneys for the Administrative
Agent with respect thereto.

8. Reaffirmation. Each of the Credit Parties party hereto (a) acknowledges and
agrees that all of such Credit Party’s obligations under the Collateral
Documents and the other Loan Documents (in each case, as amended hereby) to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis as amended by this Amendment, (b) reaffirms each lien and
security interest granted by it to the Administrative Agent for the benefit of
the Administrative Agent, the Lenders and their respective

 

6



--------------------------------------------------------------------------------

Affiliates to secure the Secured Obligations (as defined in the Security
Agreements) and any guaranties of the Secured Obligations made by it pursuant to
the Guaranty or any other Loan Document and (c) acknowledges and agrees that the
grants of liens and security interests by and the guaranties of the Credit
Parties contained in the Credit Agreement, the Collateral Documents and the
other Loan Documents are, and shall remain, in full force and effect after
giving effect to this Amendment and the transactions contemplated hereby.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

12. Release of Claims. The Borrower and each Guarantor hereby releases, remises,
acquits and forever discharges each Lender, the Administrative Agent and each LC
Issuer and each of their respective agents, representatives, officers,
directors, advisors, employees, subsidiaries, controlled affiliates, successors
and permitted assigns (each, a “Released Party” and collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof,
arising out of any or in any way connected to this Amendment, the Credit
Agreement or the other Loan Documents (each, a “Released Matter” and
collectively, the “Released Matters”). The Borrower and each Guarantor each
hereby acknowledges that, except as set forth in the preceding sentence, the
agreements in this Section 12 are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
The Borrower and each Guarantor each hereby represents and warrants to each
Lender, the Administrative Agent and each LC Issuer that it has not purported to
transfer, assign or otherwise convey any right, title or interest of the
Borrower or any Guarantor in any Released Matter to any other Person and that
the foregoing constitutes a full and complete release of all Released Matters.

THE BORROWER AND EACH GUARANTOR AGREES TO ASSUME THE RISK OF ANY AND ALL
UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AGREEMENT. THE BORROWER AND EACH GUARANTOR HEREBY

 

7



--------------------------------------------------------------------------------

WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE HAVE
UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, THE BORROWER AND
EACH GUARANTOR WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR
RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES
HEREUNDER.

(signature pages to follow)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

VIAD CORP, as the Borrower By:  

/s/ Ellen M. Ingersoll

Name:   Ellen M. Ingersoll Its:   Chief Financial Officer By:  

/s/ Elyse A. Newman

Name:   Elyse A. Newman Its:   Treasurer GLOBAL EXPERIENCE SPECIALISTS, INC., as
a Guarantor By:  

/s/ Ellen M. Ingersoll

Name:   Ellen M. Ingersoll Its:   Vice President By:  

/s/ Elyse A. Newman

Name:   Elyse A. Newman Its:   Treasurer GES EVENT INTELLIGENCE SERVICES, INC.,
as a Guarantor By:  

/s/ Ellen M. Ingersoll

Name:   Ellen M. Ingersoll Its:   Vice President By:  

/s/ Elyse A. Newman

Name:   Elyse A. Newman Its:   Treasurer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CATC ALASKA TOURISM CORPORATION, as a Guarantor By:  

/s/ Ellen M. Ingersoll

Name:   Ellen M. Ingersoll Its:   Vice President By:  

/s/ Elyse A. Newman

Name:   Elyse A. Newman Its:   Treasurer ON SERVICES – AV SPECIALISTS, INC., as
a Guarantor By:  

/s/ Ellen M. Ingersoll

Name:   Ellen M. Ingersoll Its:   Vice President By:  

/s/ Elyse A. Newman

Name:   Elyse A. Newman Its:   Treasurer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender By:  

/s/ Lynn Braun

Name:   Lynn Braun Its:   Executive Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

TRUIST BANK, as successor by merger to SunTrust Bank By:  

/s/ Juan De Jesus-Caballero

Name:   Juan De Jesus-Caballero Its:   Senior Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Tanille Ingle

Name:   Tanille Ingle Its:   Assistant Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BOKF, NA dba BOK Financial By:  

/s/ Christine A. Nowaczyk

Name:   Christine A. Nowaczyk Its:   Senior Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Alain Pelanne

Name:   Alain Pelanne Its:   Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A. By:  

/s/ Patrick Epum

Name:   Patrick Epum Its:   Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Christopher D. Zumberge

Name:   Christopher D. Zumberge Its:   Senior Vice President

[Signature Page to Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

(ATTACHED)



--------------------------------------------------------------------------------

Execution Version

Exhibit BA to Amendment No. 23

 

 

 

$450,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF OCTOBER 24, 2018

AMONG

VIAD CORP,

THE LENDERS,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT

AND

BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION, U.S. BANK

NATIONAL ASSOCIATION, WELLS FARGO BANK, N.A. AND BMO HARRIS BANK,

N.A.

AS CO-SYNDICATION AGENTS

 

 

 

JPMORGAN CHASE BANK, N.A.,

AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS, ETC.

     1  

1.1

  Definitions      1  

1.2

  Classification of Loans and Advances      2629  

1.3

  Terms Generally      2629  

1.4

  Foreign Currency Calculations      2729  

1.5

  Interest Rates      2729  

ARTICLE II THE CREDITS

     2730  

2.1

  Commitments      2730  

2.2

  Required Payments      2730  

2.3

  Ratable Loans      2831  

2.4

  Types of Advances      2831  

2.5

  Swingline Loans      2832  

2.6

  Commitment Fee; Reductions and Increases in Commitments and Loans      3033  

2.7

  Minimum Amount of Each Advance      3135  

2.8

  Optional Principal Payments      3135  

2.9

  Method of Selecting Types and Interest Periods for New Advances      3235  

2.10

  Conversion and Continuation of Outstanding Advances      3236  

2.11

  Changes in Interest Rate, etc      3336  

2.12

  Rates Applicable After Default      3337  

2.13

  Method of Payment      3437  

2.14

  Noteless Agreement; Evidence of Indebtedness      3438  

2.15

  Telephonic Notices      3538  

2.16

  Interest Payment Dates; Interest and Fee Basis      3538  

2.17

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      3639  

2.18

  Lending Installations      3640  

2.19

  Non-Receipt of Funds by the Administrative Agent      3640  

2.20

  Facility LCs      3740  

2.21

  Replacement of Lenders      4245  

2.22

  Defaulting Lenders      4245  

ARTICLE III INCREASED COSTS; TAXES

     4447  

3.1

  Increased Costs      4447  

3.2

  Availability of Types of Advances      4549  

3.3

  Funding Indemnification      4650  

3.4

  Taxes      4750  

ARTICLE IV CONDITIONS PRECEDENT

     5154  

4.1

  Effectiveness and Initial Advance      5154  

4.2

  Each Credit Extension      5356  



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     5356  

5.1

  Existence and Standing      5356  

5.2

  Authorization and Validity      5357  

5.3

  No Conflict; Government Consent      5457  

5.4

  Financial Statements      5457  

5.5

  Material Adverse Change      5458  

5.6

  Taxes      5458  

5.7

  Litigation and Contingent Obligations      5558  

5.8

  Subsidiaries      5558  

5.9

  ERISA      5558  

5.10

  Accuracy of Information      5559  

5.11

  Regulation U      5659  

5.12

  Material Agreements      5659  

5.13

  Compliance With Laws      5659  

5.14

  Ownership of Properties      5659  

5.15

  Plan Assets; Prohibited Transactions      5659  

5.16

  Environmental Matters      5660  

5.17

  Investment Company Act      5760  

5.18

  Insurance      5760  

5.19

  Solvency      5760  

5.20

  Collateral Documents      5760  

5.21

  Subordinated Debt      5861  

5.22

  Anti-Corruption Laws and Sanctions      5861  

5.23

  EEA Financial Institutions      5861  

ARTICLE VI COVENANTS

     5862  

6.1

  Financial Reporting      5862  

6.2

  Use of Proceeds      6164  

6.3

  Notice of Default      6165  

6.4

  Conduct of Business      6165  

6.5

  Taxes      6265  

6.6

  Insurance      6265  

6.7

  Compliance with Laws      6265  

6.8

  Maintenance of Properties      6265  

6.9

  Inspection      6266  

6.10

  Restricted Payments      6266  

6.11

  Indebtedness      6367  

6.12

  Merger      6468  

6.13

  Sale of Assets      6468  

6.14

  Investments and Acquisitions      6569  

6.15

  Liens      6671  

6.16

  Affiliates      6772  

6.17

  Amendments to Agreements      6772  

6.18

  Contingent Obligations      6772  

6.19

  Financial Contracts      6772  

6.20

  Inconsistent Agreements      6772  

6.21

  Subsidiary Guaranties and Personal Property Pledges      6873  

6.22

  Subsidiary Stock Pledge      6873  

 

- ii -



--------------------------------------------------------------------------------

6.23

  Financial Covenants      6974  

6.24

  Deposit and Investment Accounts.      75  

6.25

  Post-Amendment No. 3 Effective Date Conditions.      76  

ARTICLE VII DEFAULTS

     6976  

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     7279  

8.1

  Acceleration; Facility LC Collateral Account      7279  

8.2

  Amendments      7380  

8.3

  Preservation of Rights      7481  

ARTICLE IX GENERAL PROVISIONS

     7581  

9.1

  Survival of Representations      7581  

9.2

  Governmental Regulation      7581  

9.3

  Headings      7582  

9.4

  Entire Agreement      7582  

9.5

  Several Obligations; Benefits of this Agreement      7582  

9.6

  Expenses; Indemnification      7582  

9.7

  Numbers of Documents      7683  

9.8

  Accounting      7683  

9.9

  Severability of Provisions      7784  

9.10

  Nonliability of Lenders      7784  

9.11

  Confidentiality      7885  

9.12

  Nonreliance      7986  

9.13

  Disclosure      7986  

9.14

  USA PATRIOT Act      7986  

9.15

  Conversion of Currencies      8086  

9.16

  Amendment and Restatement      8087  

9.17

  Applicable Lending Installations      8188  

9.18

  Interest Rate Limitation      8188  

9.19

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
8188  

9.20

  Acknowledgement Regarding Any Supported QFCs      8289  

ARTICLE X THE ADMINISTRATIVE AGENT

     8390  

10.1

  Appointment      8390  

10.2

  Rights and Power      8390  

10.3

  Exculpatory Provisions      8390  

10.4

  Administrative Agent Reliance      8490  

10.5

  Delegation of Duties      8491  

10.6

  Resignation      8491  

10.7

  Lender Non-Reliance      8491  

10.8

  Other Titles      8592  

10.9

  Administrative Agent and Arranger Fees      8592  

10.10

  Execution of Collateral Documents      8592  

10.11

  Collateral Releases      8592  

10.12

  Certain ERISA Matters      8592  

 

- iii -



--------------------------------------------------------------------------------

ARTICLE XI SETOFF; RATABLE PAYMENTS

     8895  

11.1

  Setoff      8895  

11.2

  Ratable Payments      8895  

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     8896  

12.1

  Successors and Assigns      8896  

12.2

  Dissemination of Information      93100  

ARTICLE XIII NOTICES

     93100  

13.1

  Notices; Electronic Communication      93100  

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     95102  

14.1

  Counterparts; Effectiveness      95102  

14.2

  Electronic Execution      95102  

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     95103  

15.1

  Governing Law; Jurisdiction; Consent to Service of Process      95103  

15.2

  WAIVER OF JURY TRIAL      96104  

 

Exhibit A    Form of Note Exhibit B    Compliance Certificate Exhibit C   
Subordination Terms Exhibit D    Form of Assignment and Assumption Agreement
Exhibit E    Form of U.S. Tax Certificate Exhibit F    Liquidity Compliance
Certificate Pricing Schedule Commitment Schedule Schedule 2.20.1    Existing
Letters of Credit Schedule 5.8    Subsidiaries Schedule 5.14    Ownership of
Properties Schedule 5.18    Insurance Schedule 5.20    Collateral Schedule 6.11
   Indebtedness Schedule 6.14    Investments Schedule 6.15    Liens

 

- iv -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement, dated as of October 24, 2018,
is among Viad Corp, a Delaware corporation, the Lenders and JPMorgan Chase Bank,
N.A., a national banking association, as LC Issuer, as Swingline Lender and as
Administrative Agent.

RECITALS

A. The Borrower, the Administrative Agent, the financial institutions designated
as existing lenders on the Commitment Schedule (“Existing Lenders”) are party to
that certain Amended and Restated Credit Agreement, dated as of December 22,
2014 (as amended up to but not including the date hereof, the “Existing Credit
Agreement”).

B. The Borrower, the Administrative Agent, the Existing Lenders and certain
additional financial institutions wish to amend and restate the Existing Credit
Agreement on the terms and conditions set forth below to, among other things,
extend the Facility Termination Date, increase and reallocate the Revolving
Commitments and modify various covenants and pricing terms.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS, ETC.

As used in this Agreement:

1.1 Definitions.

“Acquired Company” is defined in Section 6.14.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Administrative Agent” means JPMCB in its capacity as administrative agent of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.



--------------------------------------------------------------------------------

“Amendment No. 2 Effective Date” means May 8, 2020.

“Amendment No. 3” means that certain Amendment No. 3 to Second Amended and
Restated Credit Agreement and Amendment No. 1 to Security Agreements, dated as
of the Amendment No. 3 Effective Date, by and among the Borrower, the
Guarantors, the Lenders party thereto and the Administrative Agent.

“Amendment No. 3 Effective Date” means August 5, 2020.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the unused portion of the Aggregate Revolving
Commitment at such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” is defined in Section 12.1(ii).

“Arranger” means JPMCB and its successors, in its capacities as Sole Lead
Arranger and Sole Bookrunner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1) and accepted by the Administrative Agent, in the form of
Exhibit D or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer or Treasurer of the Borrower, acting singly.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

- 2 -



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blitz Entities” means Blitz Communications Group Limited, Telecast
Communications (Audio Visual) Limited and Blitz Communications Limited.

“Blitz Liquidation” means the filing for administration, liquidation or such
other insolvency process of the Blitz Entities under, and in accordance with,
the laws of the United Kingdom.

“Borrower” means Viad Corp, a Delaware corporation, and its successors and
assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are
generally not open in London for the conduct of

 

- 3 -



--------------------------------------------------------------------------------

substantially all of their commercial lending activities, (ii) when used in
connection with a Eurocurrency Loans denominated in Canadian Dollars, shall also
exclude any day on which banks are not open for foreign exchange business in
Toronto, Canada and (iii) when used in connection with a borrowing, drawing,
payment, reimbursement or rate selection denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET2 payment system is not open
for the settlement of payments in Euro.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP excluding (i) the cost of assets
acquired with Capitalized Lease Obligations, (ii) expenditures of insurance
proceeds to rebuild or replace any asset after a casualty or condemnation loss
and (iii) leasehold improvement expenditures for which the Borrower or a
Subsidiary is reimbursed promptly by the lessor.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP (provided that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, GAAP as in effect on the Effective Date
shall be applied).

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation and any and
all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalent Investments” means (i) demand deposit and savings accounts
maintained in the ordinary course of business; (ii) marketable direct
obligations issued or unconditionally guaranteed by the United States or
Canadian government and backed by the full faith and credit of the United States
or Canadian government; (iii) certificates of deposit, time deposits, bankers’
acceptances and floating rate certificates of deposit issued by commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000; (iv) commercial paper rated A-2 or better by S&P or P-2 or better
by Moody’s; (v) shares of money market, mutual or similar funds having assets in
excess of $100,000,000 and at least 95% of the investments of which are limited
to investment grade securities (i.e., securities rated at least Baa by Moody’s
or at least BBB by S&P); (vi) repurchase obligations of any commercial bank
organized under the laws of the United States, any state thereof, the District
of Columbia, any foreign bank, or its branches or agencies having a term not
more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the United States or Canadian government and (vii) such
other comparable investments as may be approved by the Administrative Agent from
time to time; provided in the case of each of clauses (ii) through (vi) above
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest. The maturity of Cash Equivalent Investments
described in clauses (ii) through (v) above shall not exceed 365 days.

 

- 4 -



--------------------------------------------------------------------------------

“CDOR Screen Rate” means for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto local time on the first day of such Interest Period
and, if such day is not a Business Day, then on the immediately preceding
Business Day (as adjusted by Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest). If the CDOR Screen Rate shall be less than
1.00%, the CDOR Screen Rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert (in either case, other than the Specified Permitted Holders),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of the Borrower.

“Class” when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swingline
Loans.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (i) the adoption of or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) compliance by any Lender or the LC Issuer
(or, for purposes of Section 2.153.1(bii ), by any lending office of such Lender
or by such Lender’s or the LC Issuer’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
or directives thereunder or issued in connection therewith or in the
implementation thereof and (B) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” collectively refers to the term “Collateral” as defined in the
Security Agreement and the Subsidiary Security Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Guaranty, the Security
Agreement, the Subsidiary Security Agreement, any intellectual property
assignments and all other security documents hereafter delivered to the
Administrative Agent granting a Lien or purporting to grant a Lien on any
property of any Person to secure the obligations and liabilities of the Borrower
or any of its Subsidiaries under any Loan Document.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means a Revolving Commitment.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries (exclusive of any
Capital Expenditures in respect of assets acquired in an acquisition permitted
by Section 6.14(v)) calculated on a consolidated basis for such period.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for income taxes,
(iii) depreciation, (iv) amortization, (v) extraordinary or non-recurring
losses, (vi) restructuring expenses not to exceed $10,000,000 during any twelve
month period, and $30,000,000 in the aggregate for all such computation periods
ending after the date hereof and before the Facility Termination Date,
(vii) non-cash losses, (viii) goodwill impairment losses, (ix) any Stock
Compensation Expense and (x) non-cash income attributable to non-controlling
interests, minus, to the extent included in Consolidated Net Income,
(i) extraordinary or non-recurring gains realized other than in the ordinary
course of business, (ii) non-cash gains, (iii) non-cash losses attributable to
non-controlling interests and (iv) cash dividends paid in respect of
non-controlling interests, all calculated for the Borrower and its Subsidiaries
on a consolidated basis. For any computation period during which (i) an Acquired
Company is acquired or (ii) a Disposed Company is sold, Consolidated EBITDA
shall be calculated on a pro forma basis as if such Acquired Company or Disposed
Company, as the case may be, had been acquired (and any related Indebtedness
incurred) or sold (and any related Indebtedness disposed of), as the case may
be, on the first day of such computation period.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period. For any computation period during which an
Acquired Company is acquired, Consolidated Interest Expenses shall be calculated
on a pro forma basis as if any Indebtedness incurred in connection with the
acquisition of such Acquired Company had been incurred on the first day of such
computation period.

 

- 6 -



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.

“Consolidated Total Assets” means, as of any date of determination, the total of
all assets which would appear on a consolidated balance sheet of the Borrower
and its Subsidiaries prepared as of such date in accordance with GAAP (with
inventory being valued at the lower of cost or market).

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Covenant Waiver Period” means the period commencing on the Amendment No. 2
Effective Date and continuing until the earlier of (a) the first Business Day
after the Administrative Agent receives the quarterly financial statements and
the related compliance certificate required to be delivered pursuant to Sections
6.1(ii)(A) and (iv), respectively, with respect to the fiscal quarter ending
September 30, 20202022 and (b) the first Business Day after the Administrative
Agent receives written notice from the Borrower electing to terminate the
Covenant Waiver Period; provided, that such election shall be effective only if,
prior to the delivery of such notice, the Administrative Agent shall have
received financial statements and a related compliance certificate pursuant to
Sections 6.1(i) or (ii)(A) and (iv), as applicable, with respect to a fiscal
quarter ending on or after September 30, 2020 demonstrating a Leverage Ratio
equal to or less than 4.00 to 1.00 for the most recently ended four fiscal
quarter period.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

- 7 -



--------------------------------------------------------------------------------

Interest Period multiplied by (b) the Statutory Reserve Rate (rounded upwards,
if necessary, to the next 1/16 of 1%) plus (ii) the Applicable Margin.

“Excess Cash” means, at any time, the amount by which (a) the aggregate amount
of all cash and Cash Equivalent Investments held or owned by (either directly or
indirectly), or credited to the account of, the Borrower and its Subsidiaries
and maintained in deposit, securities, investment and/or other accounts (other
than Excluded Cash) exceeds (b) $200,000,000.

“Excess Revolving Credit Exposure” means, at any time, the amount by which the
Aggregate Outstanding Revolving Credit Exposure exceeds $200,000,000.

“Excluded Cash” means any cash and Cash Equivalent Investments that are
restricted from payment to the Administrative Agent or the Lenders in
satisfaction of the Obligations in any manner or are otherwise not readily
available to the Credit Parties in cash (including any amounts held by a
Subsidiary that is not a Credit Party which may not be dividended, loaned or
otherwise distributed to the Credit Parties (directly or indirectly) without
prior governmental approval (that has not been obtained) or, directly or
indirectly, by operation of the terms of such Subsidiary’s charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its equity holders).

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its Foreign Currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in a currency other than Dollars, each of: (i) the last
Business Day of each calendar month, (ii) if an Event ofa Default has occurred
and is continuing, any Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and (iii) each date (with such date
to be reasonably determined by the Administrative Agent) that is on or about the
date of (i) a Borrowing Notice with respect to any Revolving Advance or
(ii) each request for the issuance, amendment, renewal or extension of any
Letter of Credit or Swingline Loan.

 

- 8 -



--------------------------------------------------------------------------------

manner as the NYFRB shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the NYFRB as the effective
federal funds rate, provided that if the Federal Funds Effective Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Financial Covenant Default” has the meaning assigned to it in Section 6.23.4.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, changing when and as the
Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Flyover Iceland Indebtedness” means secured Indebtedness incurred pursuant to
the Flyover Iceland Loan Agreement.

“Flyover Iceland Loan Agreement” means the Loan Agreement, dated as of
February 15, 2019, between Arion Bank Hf., as lender, and Flyover Iceland Ehf.,
as borrower, as modified by the Addendum to Loan Agreement, dated as of May 14,
2020, between Arion Bank Hf. And Flyover Iceland Ehf., and as such agreement may
be further amended, supplemented or otherwise modified from time to time in a
manner that does not materially adversely affect the Lenders.

“Foreign Currency” means Euros, Sterling, Canadian Dollars and any other
currency consented to by the Administrative Agent and each of the Lenders that
is freely available, freely transferable and freely convertible into Dollars and
in which dealings in deposits are carried on in the London interbank market or
other interbank market acceptable to the Administrative Agent and all the
Lenders.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4; provided,
however, that, except as provided in Section 9.8, with respect to the
calculation of financial ratios and other financial tests required by this
Agreement, GAAP means generally accepted accounting principles as in effect from
time to time

 

- 9 -



--------------------------------------------------------------------------------

“Ineligible Institution” has the meaning assigned to it in Section 12.1(ii)(B).

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment” of a Person means any loan, advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses and
similar items arising in the ordinary course of business and other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Disbursement” means a payment made by the LC Issuer pursuant to a Facility
LC.

“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Facility LCs at such time plus (ii) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.

“LC Fee” is defined in Section 2.20.4.

 

- 10 -



--------------------------------------------------------------------------------

“LC Issuer” means JPMCB (or any subsidiary or affiliate of JPMCB designated by
JPMCB) in its capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.20.5.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent, the LC Issuer, the Swingline
Lender and each other Lender.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, any Person becoming a lender hereunder pursuant to Section 2.6.3 and
their respective successors and assigns. Unless otherwise specified, the term
“Lenders” includes JPMCB in its capacity as Swingline Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.18.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Indebtedness outstanding on such date to (ii) Consolidated
EBITDA for the Borrower’s then most-recently ended four fiscal quarters (or in
the case of a calculation of the Leverage Ratio pursuant to Section 6.10 or
6.14(v) for the Borrower’s then most recently ended four fiscal quarters for
which financial statements are available).

“LIBO Screen Rate” means, for any day and time, with respect to any
EurodollarEurocurrency Advance for any applicable currency and for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for the relevant currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than 1.00%, such rate shall be
deemed to be 1.00% for the purposes of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Liquidity” means, as of any date of measurement thereof, an amount equal to the
sum of (i) the aggregate amount of all cash and Cash Equivalent Investments
maintainedheld or owned by (either directly or indirectly), or credited to the
account of, the Borrower and its Subsidiaries and maintained in deposit,
securities, investment and/or other accounts on such date, but excluding
therefrom any cash andExcluded Cash Equivalent Investments that are restricted
from payment to the Administrative Agent or the Lenders in satisfaction of the
Obligations in any manner or are otherwise not readily available to the Credit
Parties in cash (including any amounts held by a Subsidiary that is not a Credit
Party which may not be dividended, loaned or otherwise distributed to the Credit
Parties (directly or indirectly) without prior governmental approval (that has
not been obtained) or, directly or indirectly, by operation of the terms of such
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary or its
equity holders) plus (ii) the amount by which the Aggregate Revolving Commitment
exceeds the aggregateAggregate Outstanding Revolving Credit Exposure of all of
the Lenders on such date.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.14, the Collateral Documents, each amendment or
waiver hereof or hereunder and each other document or agreement executed and
delivered from time to time by any Credit Party in connection with or pursuant
to the terms of this Agreement or any other Credit Document.

“Material Account” means any deposit account or securities account other than
(a) any deposit account exclusively used for payroll, taxes, escrow, employee
benefits or other fiduciary purposes, (b) any deposit account that is a zero
dollar balance account that is, by its terms, swept at least once every two
(2) Business Days and (c) any individual deposit account or securities account
containing not more than $500,000 or $1,000,000 in the aggregate for all such
deposit accounts and securities accounts under this clause (c).

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform its obligations under the Loan Documents to which it is a party in
any material respect, or (iii) the enforceability in any material respect of any
of the Loan Documents or the material rights or remedies of the Administrative
Agent or the Lenders thereunder. ; provided, however, that solely during and
with respect to the Covenant Waiver Period a “Material Adverse Effect” under
clause (i) above shall not include any impact of the COVID-19 pandemic that
(A) has already occurred or may occur and, in either case, is reflected in
(x) the projections distributed to the Lenders in connection with Amendment
No. 3 (which included the Borrower’s minimum Liquidity covenant projections, a
covenant forecast and a working forecast model), (y) the lender presentations
distributed to the Lenders in

 

- 12 -



--------------------------------------------------------------------------------

connection with Amendment No. 3 or (z) the Borrower’s public statements relating
to the COVID-19 pandemic set forth in press releases or publicly filed with the
SEC, in each case prior to the Amendment No. 3 Effective Date, or (B) may occur
following the Amendment No. 3 Effective Date and could reasonably be expected to
occur in light of any event, development or circumstance described in the
foregoing clause (A).

“Material Domestic Subsidiary” means a Domestic Subsidiary (other than Glacier
Park, Inc. unless and until such time as it becomes a Wholly-Owned Subsidiary)
having an amount (a) during the Covenant Waiver Period, in excess of the 10% of
Consolidated Total Assets of the Borrower and its Subsidiaries and
(b) thereafter, in excess of the lesser of (i) 510% of assets (valued at the
greater of book or fair market value)Consolidated Total Assets of the Borrower
and its Subsidiaries on a consolidated basis or (ii) 510% of Consolidated Net
Income for the preceding four fiscal quarter period, in each case of clauses
(a) and (b), determined as of the most recent fiscal quarter end for which
financials have been delivered by the Borrower pursuant to Section 6.1.

“Material Foreign Subsidiary” means a Foreign Subsidiary having an amount in
excess of the lesser of (i) 5% of assets (valued at the greater of book or fair
market value) of the Borrower and its Subsidiaries on a consolidated basis or
(ii) 5% of Consolidated Net Income for the preceding four fiscal quarter period,
in each case determined as of the most recent fiscal quarter end for which
financials have been delivered by the Borrower pursuant to Section 6.1.

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$20,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Material NWO Domestic Subsidiary” means any non-Wholly-Owned Domestic
Subsidiary that is a Material Domestic Subsidiary.

“Modify” or “Modification” is defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement to which the Borrower or any member of the Controlled Group is a party
and to which more than one employer is obligated to make contributions.

“Non-Equity Consideration” means, with respect to any Acquisition, consideration
paid and debt assumed in consideration thereof exclusive of (i) any common stock
of the Borrower included in such consideration and (ii) any cash payments
included in such consideration to the extent such cash payments are made from
the traceable cash proceeds received from the issuance and sale of the Capital
Stock of the Borrower specifically in connection with such Acquisition.

 

- 13 -



--------------------------------------------------------------------------------

“Net Cash Proceeds” means with respect to any lease, sale or other disposition
of Property by the Borrower or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and Cash Equivalent Investments received in connection with
such transaction (including any cash or Cash Equivalent Investments received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket costs, expenses and fees incurred by the Borrower or such
Subsidiary in connection with such transaction, (C) taxes paid or reasonably
estimated to be payable by the Borrower or any Subsidiary as a result thereof,
(D) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(C) above) (x) associated with the assets that are the subject of such event and
(y) retained by the Borrower or any Subsidiary and (E) the pro rata portion of
the Net Cash Proceeds thereof (calculated without regard to this clause (E))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or any Subsidiary as a result thereof.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.14(iv).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding. Without limiting the
foregoing, the Obligations include (a) all Reimbursement Obligations, (b) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, indemnities and other amounts payable by the Borrower under any
Loan Document and (c) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of the
Borrower.

 

- 14 -



--------------------------------------------------------------------------------

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Lender
and (iii) the LC Issuer.

“Register” is defined in Section 12.1(ii)(D).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

 

- 15 -



--------------------------------------------------------------------------------

“Required Contribution Date” has the meaning assigned to it in Section 6.23.4.

“Required Lenders” means (a) at any time prior to the termination or expiration
of the Revolving Commitments, Lenders having Outstanding Revolving Credit
Exposures and unused Revolving Commitments representing at least 51% of the sum
of the Aggregate Outstanding Revolving Credit Exposure and unused Revolving
Commitments at such time (excluding Defaulting Lenders); provided that, for
purposes of declaring any Loans to be due and payable pursuant to Article VII or
for purposes of terminating the Revolving Commitments, then, in the event a
Lender has not funded its participations in Swingline Loans within one Business
Day of such Lender’s receipt of notice from the Administrative Agent pursuant to
Section 2.5.3 (such amount, the “Swingline Unfunded Amount”) and until such time
as such Swingline Unfunded Amount is actually funded by such Lender, (i) the
Aggregate Outstanding Revolving Credit Exposure of each such Lender shall be
deemed to be reduced by such Swingline Unfunded Amount and (ii) the Aggregate
Outstanding Revolving Credit Exposure of the Swingline Lender shall be deemed to
be increased by such Swingline Unfunded Amount; and (b) at any time following
the termination or expiration of the Revolving Commitments, Lenders having
Outstanding Revolving Credit Exposures and unused Revolving Commitments
representing at least 51% of the sum of the Aggregate Outstanding Revolving
Credit Exposure and unused Revolving Commitments at such time (excluding
Defaulting Lenders); provided that, for purposes of calculating Outstanding
Revolving Credit Exposure in connection with this clause (b), the Swingline
Exposure of each Lender shall be its Pro Rata Share of the aggregate outstanding
principal amount of all Swingline Loans at such time; provided further that the
Swingline Exposure of any Lender who fails to fund its participation in
Swingline Loans within one Business Day of such Lender’s receipt of notice from
the Administrative Agent pursuant to Section 2.5.3 shall be deemed to be held by
the Swingline Lender in making such determination until such Lender shall have
funded its participation in such Swingline Loans.

“Required Liquidity Amount” means (a) at any time prior to December 31, 2020,
$125,000,000 and (b) at any time thereafter, $100,000,000.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Revolving Advance” means an Advance comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans pursuant to Section 2.1 and to acquire
participations in Facility LCs and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Outstanding
Revolving Credit Exposure, as such commitment may be (i) reduced or increased
from time to time pursuant to Section 2.6 and (ii) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.1. The initial amount of each Lender’s Revolving Commitment is set
forth on the Commitment Schedule.

 

- 16 -



--------------------------------------------------------------------------------

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(ii) any Person operating, organized or resident in a Sanctioned Country, (iii)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (i) or (ii) or (iv) any Person otherwise the subject of any
Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (ii) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Security Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement dated as of the date hereof executed by the Borrower in favor
of the Administrative Agent, for the ratable benefit of the Lenders (and, to the
extent provided therein, their Affiliates), as it may be amended or modified and
in effect from time to time.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Sky Lagoon Indebtedness” means unsecured Indebtedness incurred pursuant to the
Sky Lagoon Lease.

“Sky Lagoon Lease” means the Lease Agreement, dated as of June 3, 2019, between
Nature Resorts ehf., a private limited liability company with Icelandic
registration number 411012-0420, with its registered office Engihjalli 8, 200
Kópavogur, Iceland, as lessor, and Atlantic L ehf., a private limited liability
company with Icelandic registration number 650219-0580 with its registered
office at Engihjalli 8, 200 Kópavogur, Iceland, as lessee, as such lease may be
amended, supplemented or otherwise modified from time to time in a manner that
does not materially adversely affect the Lenders.

 

- 17 -



--------------------------------------------------------------------------------

“Specified Disposition Proceeds” means up to $25,000,000 of Net Cash Proceeds
received from the sale of GES Chula Vista and GES Orlando so long as (x) such
sales are permitted by Section 6.13(v) and (y) such Net Cash Proceeds are
reinvested within 180 days of receipt thereof in assets used or useful in the
business of the Borrower and its Subsidiaries.

“Specified Equity Contribution” has the meaning assigned to it in
Section 6.23.4.

“Specified Permitted Holders” means, collectively, (a) Crestview IV VC TE
Holdings, LLC, Crestview IV VC Holdings, L.P. and Crestview IV VC CI Holdings,
L.P. and (b) any Person (other than a natural Person) that is (i) an Affiliate
of Crestview L.L.C. (“Crestview”), (ii) is organized or caused to be organized
by Crestview primarily for the purpose of making equity or debt investments in
one or more companies and (iii) is controlled by Crestview. For purposes of this
definition “control” means the power to direct or cause the direction of
management and policies of a Person, whether by contract or otherwise.

“Specified Preferred Certificate of Designations” means the Borrower’s
Certificate of Designations 5.5% Series A Convertible Preferred Stock dated as
of August 5, 2020.

“Specified Preferred Equity Agreement” means, collectively, (a) the Specified
Preferred Certificate of Designations and (b) that certain Investment Agreement,
dated as of August 5, 2020, by and among the Borrower, Crestview IV VC TE
Holdings, LLC, a Delaware limited liability company, Crestview IV VC Holdings,
L.P., a Delaware limited partnership, and Crestview IV VC CI Holdings, L.P., a
Delaware limited partnership, as amended, supplemented or otherwise modified
from time to time in a manner not prohibited by Section 6.17.

“Specified Preferred Equity” means the convertible participating preferred
stock, par value $0.01 per share, designated as “5.5% Series A Convertible
Preferred Stock” issued by the Borrower to Crestview IV VC TE Holdings, LLC, a
Delaware limited liability company, Crestview IV VC Holdings, L.P., a Delaware
limited partnership, and Crestview IV VC CI Holdings, L.P., a Delaware limited
partnership, pursuant to and in accordance with the Specified Preferred Equity
Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Administrative Agent is subject with respect to the Eurocurrency Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentage shall include those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy.

 

- 18 -



--------------------------------------------------------------------------------

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.20.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 3.4(vi)(B)(4)(b).

“Wholly-Owned Domestic Subsidiary” means each Domestic Subsidiary that is a
Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (other than qualifying shares required to
be owned by directors) shall at the time be owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

- 19 -



--------------------------------------------------------------------------------

1.2 Classification of Loans and Advances. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency
Revolving Loan”). shall not exceed the amount of its Revolving Commitment and
(b) the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Aggregate Revolving Commitment, in each case after giving effect to any
application of proceeds of such Advance pursuant to Section  2.4.32.2 . Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow at
any time prior to the Facility Termination Date. Unless previously terminated,
the Revolving Commitments shall expire on the Facility Termination Date.

2.2 Required Payments.

2.2.1 Any outstanding Revolving Advances and all other unpaid Obligations shall
be paid in full by the Borrower on the Facility Termination Date.

2.2.2 If at any time for any reason (other than fluctuations in currency
exchange rates) the Aggregate Outstanding Revolving Credit Exposure exceeds the
Aggregate Revolving Commitment, the Borrower shall promptly prepay first the
Swingline Loans and then the Revolving Loans in the amount of such excess. To
the extent that, after the prepayment of all Swingline Loans and Revolving Loans
an excess of the Outstanding Revolving Credit Exposure over the Aggregate
Revolving Commitments still exists, the Borrower shall promptly cash
collateralize the Facility LCs in the manner described in Section 2.20.11 in an
amount sufficient to eliminate such excess.

2.2.3 The Administrative Agent will determine the aggregate LC Exposure and the
Dollar Equivalent of each Revolving Loan and Swingline Loan on each Exchange
Rate Date. If at any time the sum of such amounts exceeds 105% of the Aggregate
Revolving Commitment as a result of fluctuations in currency exchange rates, the
Borrower shall promptly prepay first the Swingline Loans and then the Revolving
Loans in the amount of such excess. To the extent that, after the prepayment of
Swingline Loans and Revolving Loans an excess of the sum of such amounts over
the Aggregate Revolving Commitment still exists, the Borrower shall promptly
cash collateralize the Facility LCs by deposit of funds into the Facility LC
Collateral Account in an amount sufficient to eliminate such excess.

2.2.4 If, on any Business Day, (i) the Borrower and its Subsidiaries have Excess
Cash and (ii) the Lenders have Excess Revolving Credit Exposure, in each case,
as of the end of such Business Day, then the Borrower shall prepay the Revolving
Loans and the Swingline Loans within three (3) Business Days following such
date, which prepayment shall be in an amount equal to the lesser of (x) the
amount of such Excess Cash and (y) the amount of such Excess Revolving Credit
Exposure, in either case, as of the end of such immediately preceding Business
Day (any such prepayment to be applied as set forth in Section 2.2.6).

2.2.5 During the Covenant Relief Period, if the Borrower or any of its
Subsidiaries leases, sells or otherwise disposes of any Property (i) pursuant to
Section 6.13(v) or (ii) pursuant to a lease, sale or other disposition not
permitted by Section 6.13, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of the Net Cash Proceeds received by the Borrower
from such leases, sales and dispositions (but only to the extent that such Net
Cash Proceeds (x) together with the aggregate amount of

 

- 20 -



--------------------------------------------------------------------------------

Net Cash Proceeds (other than Specified Disposition Proceeds) received from any
other such leases, sales and dispositions consummated during the current fiscal
year, are in excess of $10,000,000 in the aggregate during any fiscal year and
(y) do not constitute Specified Disposition Proceeds) within three (3) Business
Days of receipt thereof by such Person (any such prepayment to be applied as set
forth in Section 2.2.6).

2.2.6 Each prepayment of Loans pursuant to Sections 2.2.4 or 2.2.5 shall be
applied first to Swingline Loans and second to Revolving Loans then outstanding
and shall be applied to Revolving Loans, first, ratably to any Floating Rate
Loans then outstanding, and, second, to any Eurocurrency Loans then outstanding,
and if more than one Eurocurrency Loan is then outstanding, to each such
Eurocurrency Loan in order of priority beginning with the Eurocurrency Loan with
the least number of days remaining in the Interest Period applicable thereto and
ending with the Eurocurrency Loan with the most number of days remaining in the
Interest Period applicable thereto. To the extent that, after the prepayment of
all Swingline Loans and Revolving Loans (in connection with a prepayment
required pursuant to Sections 2.2.4 or 2.2.5) an excess of the Outstanding
Revolving Credit Exposure over the Aggregate Revolving Commitments still exists,
the Borrower shall promptly cash collateralize the Facility LCs in the manner
described in Section 2.20.11 in an amount sufficient to eliminate such excess.
Prepayments pursuant to Section 2.2.4 or 2.2.5 shall (x) be made without a
concurrent permanent reduction of the Revolving Commitments and (y) be
accompanied by accrued interest to the extent required by Section 2.16 and break
funding payments to the extent required by Section 3.3.

2.3 Ratable Loans. Each Revolving Advance hereunder (other than any Swingline
Loan) shall consist of Revolving Loans made from the several Lenders ratably
according to their Pro Rata Shares.

2.4 Types of Advances. The Advances may be Floating Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.9 and 2.10, or Swingline Loans selected by the
Borrower in accordance with Section 2.5. Each Revolving Advance denominated in
Dollars shall be comprised entirely of Floating Rate Loans or Eurocurrency Loans
as the Borrower may request in accordance herewith and each Revolving Advance
denominated in a Foreign Currency shall be comprised entirely of Eurocurrency
Loans.

2.5 Swingline Loans.

2.5.1 Amount of Swingline Loans. Subject to the terms and conditions set forth
herein, from time to time prior to the Facility Termination Date, the Swingline
Lender may in its sole discretion make Swingline Loans to the Borrower in
Dollars in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $20,000,000, (ii) the Swingline Lender’s Outstanding Revolving Credit
Exposure exceeding its Revolving Commitment, or (iii) the Aggregate Outstanding
Revolving Credit Exposure exceeding the Aggregate Revolving Commitment; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

 

- 21 -



--------------------------------------------------------------------------------

2.5.2 Borrowing Notice. To request a Swingline Loan, the Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy) or
email, not later than Noon, Chicago time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender may in its sole
discretion make the requested Swingline Loan available to the Borrower by means
of a credit to an account of the Borrower designated by the Borrower from time
to time for such purpose (or, in the case of a Swingline Loan made to finance
the reimbursement of a Facility LC drawing, by remittance to the LC Issuer) by
2:00 p.m., Chicago time, on the requested date of the Swingline Loan.

2.5.3 Repayment of Swingline Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Facility Termination Date and the fifth Business Day after such Swingline Loan
is made; provided that on each date that a Revolving Advance in Dollars is made,
the Borrower shall repay all Swingline Loans then outstanding and the proceeds
of any such Advance (to the extent of the amount of such outstanding Swingline
Loans) shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding. In addition, the Swingline Lender may by written notice given to
the Administrative Agent require the Lenders to acquire participations in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender with a Revolving Commitment, specifying in such notice such
Lender’s Pro Rata Share of such Swingline Loans. Each Lender hereby absolutely
and unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by Noon,
Chicago time, on a Business Day no later than 4:00 p.m. Chicago time on such
Business Day and if received after Noon Chicago time, on a Business Day shall
mean no later than Noon Chicago time on the immediately succeeding Business
Day), to pay to the Administrative Agent, for the account of the Swingline
Lender, the Lender’s Pro Rata Share of such Swingline Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Unmatured Default or a Default or reduction or termination
of the Revolving Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.9 with respect to
Loans made by such Lender (and Section 2.9 and 2.19 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of

 

- 22 -



--------------------------------------------------------------------------------

any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

2.6 Commitment Fee; Reductions and Increases in Commitments and Loans.

2.6.1 The Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Pro Rata Share a commitment fee at a per annum rate
equal to the Applicable Fee Rate on the daily unused portion of such Lender’s
Revolving Commitment (regardless of whether any condition set forth in Article
II is then satisfied) from the date hereof to and including the Facility
Termination Date, payable in arrears on each Payment Date hereafter and on the
Facility Termination Date. Swingline Loans shall not count as usage of any
Lender’s Revolving Commitment for the purposes of calculating the commitment fee
due hereunder.

2.6.2 The Borrower may permanently reduce the Aggregate Revolving Commitment in
whole, or in part ratably among the Lenders in accordance with their respective
Revolving Commitments in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof, upon at least three Business
Days’ written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
Aggregate Revolving Commitment may not be reduced below the Aggregate
Outstanding Revolving Credit Exposure. All accrued commitment fees shall be
payable on the effective date of any termination of the Revolving Commitments.

2.6.3 The Borrower at its option may, from time to time after the Covenant
Waiver Period ends, seek incremental Revolving Commitments not exceeding in the
aggregate $250,000,000 for all such Commitment increases after the Effective
Date hereof upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall (i) specify the amount of any such
proposed increase (which shall not be less than $10,000,000) (or such lesser
amount to which the Administrative Agent may agree) and (ii) certify that no
Default or Unmatured Default has occurred and is continuing. The Borrower may,
after giving such notice, offer the increase (which may be declined by any
Lender in its sole discretion) in the total Commitments on either a ratable
basis to the Lenders or on a non-pro rata basis to one or more Lenders and/or to
other financial institutions or entities reasonably acceptable to the
Administrative Agent.

 

- 23 -



--------------------------------------------------------------------------------

No increase in the Commitments shall become effective until the existing or new
Lenders extending such incremental Commitment amount and the Borrower shall have
delivered to the Administrative Agent a document, in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Lender agrees to the amount of its Revolving Commitment increase,
(ii) any such new Lender agrees to its Revolving Commitment amount and agrees to
assume and accept the obligations and rights of a Lender hereunder, (iii) the
Borrower accepts such incremental Commitments, (iv) the effective date of any
increase in the Revolving Commitments is specified and (v) the Borrower
certifies that on such date the conditions for a new Loan set forth in Section
4.2 are satisfied. Upon the effectiveness of any increase in the total Revolving
Commitments pursuant hereto, (i) each Lender (new or existing) with a Revolving
Commitment shall be deemed to have accepted an assignment from the existing
Lenders with a Revolving Commitment, and the existing Lenders with a Revolving
Commitment shall be deemed to have made an assignment at par to each new or
existing Lender accepting a new or increased Revolving Commitment, of an
interest in each then outstanding Revolving Loan (in each case, on the terms and
conditions set forth in the Assignment and Assumption) and (ii) the Swingline
Exposure and LC Exposure of the existing and new Revolving Lenders shall be
automatically adjusted such that, after giving effect to such assignments and
adjustments, the Aggregate Outstanding Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective Revolving
Commitments. Assignments pursuant to the preceding sentence shall be made in
exchange for, and substantially contemporaneously with the payment to the
assigning Lenders of, the principal amount assigned plus an entitlement to
accrued and unpaid interest and commitment and Facility LC fees as provided in
the Assignment and Assumption. Payments received by assigning Lenders pursuant
to this Section in respect of the principal amount of any Eurocurrency Loan
shall, for purposes of Section 3.3, be deemed prepayments of such Loan. The
effectiveness of any such incremental Commitments shall be subject to receipt by
the Administrative Agent from the Borrower of such resolutions and certificates
(consistent with those delivered pursuant to Section 4.1) and other documents as
the Administrative Agent may reasonably request. From and after the making of an
incremental Revolving Loan pursuant to this Section, such loan shall be deemed a
“Revolving Loan” hereunder for all purposes hereof, subject to all the terms and
conditions hereof. No consent of any Lender (other than the Lenders agreeing to
new or increased Commitments) shall be required for any incremental Commitment
provided or Loan made pursuant to this Section 2.6. For the avoidance of doubt,
it is understood and agreed that the Borrower may not request or receive
incremental Revolving Commitments pursuant to this Section 2.6.3 during the
Covenant Waiver Period.

2.7 Minimum Amount of Each Advance. Each Eurocurrency Advance (other than an
Advance to repay Swingline Loans) shall be in the minimum amount of $2,500,000
(and in multiples of $100,000 if in excess thereof), and each Floating Rate
Advance shall be in the minimum amount of $2,500,000 (and in multiples of
$100,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the unused Aggregate Revolving Commitment.

 

- 24 -



--------------------------------------------------------------------------------

2.10 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swingline Loans) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.10 or are repaid in accordance with Section 2.8. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into a Floating Rate Advance unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.8,
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period or at any other time, such Eurocurrency Advance continue as
a Eurocurrency Advance in the same currency for the same or another Interest
Period or (z) such Eurocurrency Advance is denominated in a currency other than
Dollars and neither of the preceding clauses (x) or (y) is applicable, in which
case such Advance shall be continued as a Eurocurrency Advance in the same
currency with an Interest Period of one month’s duration commencing on the last
day of such Interest Period). Subject to the terms of Section 2.7, the Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance (other than Swingline Loans) into a Eurocurrency Advance. The Borrower
shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurocurrency Advance or continuation of a Eurocurrency Advance not later
than 10:00 a.m. (Chicago time) at least three Business Days prior to the date of
the requested conversion or continuation, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii) the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

2.11 Changes in Interest Rate, etc. Each Floating Rate Advance (other than
Swingline Loans) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into a Floating Rate Advance
pursuant to Section 2.10, to but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swingline Loan shall bear interest
on the outstanding principal amount thereof, for each day from and including the
day such Swingline Loan is made to but excluding the date it is paid hereof, at
a rate per annum equal to the Floating Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the Borrower’s selections under Sections
2.9 and 2.10 and otherwise in accordance with the terms hereof. No Interest
Period may end after the Facility Termination Date.

 

- 25 -



--------------------------------------------------------------------------------

(Chicago time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.17 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.

2.17.1 Promptly after receipt thereof, the Administrative Agent will notify each
Lender of the contents of each Aggregate Revolving Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

2.17.2 If at any time for any reason (other than fluctuations in currency
exchange rates) the aggregate Outstanding Revolving Credit Exposure of the
Lenders exceeds the aggregate Commitments of the Lenders, the Borrower shall
immediately prepay the Loans in the amount of such excess. To the extent that,
after the prepayment of all Loans an excess of the Outstanding Revolving Credit
Exposure over the aggregate Commitments still exists, the Borrower shall
promptly cash collateralize the Letters of Credit in the manner described in
2.20.11 in an amount sufficient to eliminate such excess.

2.17.3 The Administrative Agent will determine the aggregate LC Exposure and the
Dollar Equivalent of each Loan on each Exchange Rate Date. If at any time the
sum of such amounts exceeds 105% of the aggregate Commitments of the Lenders as
a result of fluctuations in currency exchange rates, the Borrower shall
immediately prepay the Loans in the amount of such excess. To the extent that,
after the prepayment of all Loans an excess of the sum of such amounts over the
aggregate Commitments still exists, the Borrower shall promptly cash
collateralize the Letters of Credit in the manner described in 2.20.11 in an
amount sufficient to eliminate such excess.

2.18 Lending Installations. Each Lender may book its Loans and its participation
in any LC Obligations and the LC Issuer may book the Facility LCs at any Lending
Installation selected by such Lender or the LC Issuer, as the case may be, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or the LC Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and the LC Issuer may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it or Facility LCs will be issued by it and for whose
account Loan payments or payments with respect to Facility LCs are to be made.

 

- 26 -



--------------------------------------------------------------------------------

2.19 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.20 Facility LCs.

2.20.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit denominated in
Dollars and Foreign Currencies (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Effective
Date and prior to the Facility Termination Date upon the request of and for the
account of the Borrower; provided that immediately after each such Facility LC
is issued or Modified, (i) the aggregate amount of the outstanding LC
Obligations shall not exceed $20,000,000, (ii) no Lender’s Outstanding Revolving
Credit Exposure shall exceed its Commitment and (iii) the Aggregate Outstanding
Revolving Credit Exposure shall not exceed the Aggregate Revolving Commitment.
No Facility LC shall have an expiry date later than the earlier of (x) the fifth
Business Day prior to the Facility Termination Date and (y) one year after its
issuance; provided that any Facility LC with a one-year period may provide for
the renewal thereof for additional one-year periods but in no event shall the
expiry date of such Facility LCs extend beyond the period in clause (x) hereof.
Notwithstanding the foregoing, a Facility LC shall be permitted to have an
expiry date after the date referred to in clause (x) above if the Borrower shall
have, on or prior to the date referred to in clause (x) above, (a) deposited
with the Administrative Agent cash collateral equal to the outstanding face
amount of such Facility LC (or 110% of the outstanding face amount if the
Facility LC is denominated in a Foreign Currency) or (b) delivered to the LC
Issuer a “back-to-back” letter of credit relative to such Facility LC from an
issuer and in form and substance satisfactory to each of the LC Issuer and the
Administrative Agent in its sole discretion. On the initial Borrowing Date each
Existing Letter of Credit shall be deemed to be a Facility LC issued under and
governed in all respects by the terms and conditions of this Agreement, and each
Lender shall participate in each Existing Letter of Credit in an amount equal to
its Pro Rata Share of the face amount of such Existing Letter of Credit.
Notwithstanding anything herein to the contrary, the LC Issuer shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of

 

- 27 -



--------------------------------------------------------------------------------

accurately reflect the cost of making or maintaining Eurocurrency Advances, then
the Administrative Agent shall suspend the availability of Eurocurrency Advances
and require any affected Eurocurrency Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.3.

3.2.2 If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (i) of Section 3.2.1 have arisen and such circumstances are unlikely
to be temporary or (ii) the circumstances set forth in clause (i) of
Section 3.2.1 have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurocurrency Base Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest as so determined would be less than 1.00%, such rate shall be
deemed to be 1.00% for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 8.2, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.2.2 (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 3.2.2, only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Borrowing Notice that requests the conversion of any
Revolving Advance to, or continuation of any Revolving Advance as, a Eurodollar
BorrowingEurocurrency Advance shall be ineffective and (y) if any Borrowing
Notice requests a Eurocurrency Advance, such Advance shall be made as a Floating
Rate Advance.

 

- 28 -



--------------------------------------------------------------------------------

3.3 Funding Indemnification. In the event of (a) the payment of any principal of
any Eurocurrency Loan other than on the last day of an Interest Period
applicable thereto (including established hereby or the continuing operations of
the Borrower and its Subsidiaries shall have been obtained and be in full force
and effect.

(xvi) To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least 5 days prior to the Effective
Date, any Lender that has requested, in a written notice to the Borrower at
least 10 days prior to the Effective Date, a Beneficial Ownership Certification
in relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(xvi) shall be deemed to be satisfied).

(xvii) Such other documents as any Lender or its counsel may have reasonably
requested.

4.2 Each Credit Extension. The Lenders shall not be required to make any Credit
Extension unless on the applicable Credit Extension Date:

(i) At the time of and immediately after giving effect to such Credit Extension,
there exists no Default or Unmatured Default.

(ii) The representations and warranties of the applicable Credit Parties
contained in Article V hereof and in each of the other Loan Documents are true
and correct in all material respects as of such Credit Extension Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

(iii) All legal matters incident to the making of such Credit Extension shall be
reasonably satisfactory to the Lenders and their counsel.

Each Borrowing Notice or request for issuance of a Facility LC, as the case may
be, with respect to each such Credit Extension shall constitute a representation
and warranty by the Borrower that the conditions contained in Sections 4.2(i)
and (ii) have been satisfied. Any Lender may require a duly completed compliance
certificate in substantially the form of Exhibit B as a condition to making a
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders as of the date hereof
(solely with respect to Sections 5.1 and 5.2), as of the Effective Date and as
of each Credit Extension Date thereafter, that:

5.1 Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1 Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent on behalf of the Lenders:

(i) Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to (x) changes in accounting GAAP or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Borrower’s independent certified public accountants
and (y) the debt maturity of any Obligations occurring within one year from the
time such report is delivered) audit report certified by independent certified
public accountants reasonably acceptable to the Lenders, prepared in accordance
with GAAP on a consolidated and consolidating basis (consolidating statements
need not be certified by such accountants and shall be in a form reasonably
satisfactory to the Administrative Agent) for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows,
accompanied by any management letter prepared by said accountants.

(ii) (A) Within 45 days after the close of the first three quarterly periods of
each of its fiscal years (or, solely with respect to the fiscal quarter ending
March 31, 2020, within 75 days after the close of such fiscal quarter), for
itself and its Subsidiaries, consolidated and consolidating unaudited balance
sheets as at the close of each such period and consolidated and consolidating
profit and loss and reconciliation of surplus statements and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer and (B) solely during the
Covenant Waiver Period and commencing with the monthly period ending July 31,
2020, (x) within 30 days after the close of each monthly period of its fiscal
years that does not coincide with the end of a fiscal quarter or a fiscal year,
(y) within 45 days after the close of each monthly period that coincides with
the end of any of the first three fiscal quarters of each of its fiscal years
and (z) within 60 days after the close of each monthly period of each of its
fiscal years that coincides with the end of a fiscal year, in each case, for
itself and its Subsidiaries, consolidated and consolidating unaudited balance
sheets as at the close of each such period and consolidated and consolidating
profit and loss and reconciliation of surplus statements and a statement of cash
flows for the period from the beginning of such fiscal year to the end of such
month, all certified by its chief financial officer.

(iii) As soon as available, but in any event within 60 days after the beginning
of each fiscal year of the Borrower, a copy of the plan and forecast (including
a projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Borrower and its Subsidiaries for such fiscal year;
provided, however, that the preceding plan and forecast shall be required to be
delivered only if, as of September 30 of the year immediately preceding the year
in which such plan and forecast would otherwise be required to be delivered, the
Leverage Ratio is greater than 2.00 to 1.00.

 

- 30 -



--------------------------------------------------------------------------------

(iv) Together with the financial statements required under Sections 6.1(i) and
(ii)(A), a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof (for the avoidance of doubt, it is understood and agreed that
such compliance certificate is required to be delivered pursuant to this clause
(iv) regardless of whether the Covenant Waiver Period is then in effect).

(v) As soon as possible and in any event within 10 Business Days after the
Borrower knows that any Reportable Event has occurred with respect to any Single
Employer Plan, which Reportable Event, a failure to make required contributions
with respect to a Plan or Multiemployer Plan, or the initiation of the
termination of a Plan that could reasonably be expected to have a Material
Adverse Effect or result in the imposition of a Lien, a statement, signed by the
chief financial officer of the Borrower, describing said Reportable Event or
such other event and the action which the Borrower proposes to take with respect
thereto.

(vi) As soon as possible and in any event within 10 Business Days after receipt
by the Borrower, a copy of (a) any written notice or written claim to the effect
that the Borrower or any of its Subsidiaries is or may be liable to any Person
as a result of the release by the Borrower, any of its Subsidiaries, or any
other Person of any toxic or hazardous waste or substance into the environment,
and (b) any written notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

(vii) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

(viii) Promptly upon the filing thereof, notice of the filing to the
Administrative Agent of all registration statements and periodic and current
reports on forms 10-K, 10-Q and 8-K which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission.

(ix) (A) Promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation and (B) promptly following any change in the information provided in
the Beneficial Ownership Certification delivered to any Lender that would result
in a change to the list of beneficial owners identified in such certification, a
revised Beneficial Ownership Certification.

(x) So long as the Covenant Waiver Period is in effect, not later than Friday of
every other week (commencing with Friday, May 8, 2020), a report setting forth
(A) an updated rolling 13-week cash flow forecast for the LoanCredit Parties
covering the 13-week period beginning with the Monday immediately preceding each
such Friday (each such forecast to be in form and substance reasonably
acceptable to the Administrative Agent and in a form consistent with the cash
flow forecasts previously submitted to the Administrative Agent) and (B) a

 

- 31 -



--------------------------------------------------------------------------------

reasonably detailed summary of the status of all major events, shows,
attractions and lodges of the Borrower and its Subsidiaries, including, without
limitation, information with respect to postponements, cancelations, payments,
deposits, pending claims, accelerations, notices of terminations and lawsuits,
in each case, to the extent related to the foregoing items set forth in this
clause (B).

(xi) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall, to the extent reasonably practicable under the circumstances, be
furnished to the Lenders at such earlier date.

Documents required to be delivered pursuant to this Section 6.1 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
deliver paper copies of such documents to the Administrative Agent on behalf of
any Lender that requests delivery of such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Except for the compliance certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Advances and Facility LCs for general corporate purposes in
the ordinary course of business, including acquisitions otherwise permitted
hereunder which have been approved by the Board of Directors or analogous body
of the Person to be acquired. The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or “carry”
(as defined in Regulation U) any “margin stock” (as defined in Regulation U).
The Borrower will not request any Advance or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Facility LC (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. Following the application of the proceeds of
each Loan or drawing under each Letter of Credit, not more than twenty-five
percent (25%) of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidatedconsolidated basis) subject to
the provisions of Section 6.15 or Section 6.13 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 7.5 will be margin stock.

 

- 32 -



--------------------------------------------------------------------------------

6.3 Notice of Default. The Borrower will, and will cause each Subsidiary to,
give notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default promptly after an Authorized Officer has knowledge of such
Default or Unmatured Default.

6.4 Conduct of Business. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted (except
that Subsidiaries acquired pursuant to Section 6.14(vi) may engage in different
fields of enterprise) and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and all other material
rights and privileges, except where the failure to be in good standing or
maintain such qualifications, rights or privileges could not reasonably be
expected to have a Material Adverse Effect and except for liquidations and
dissolutions of Subsidiaries which could not reasonably be expected to have a
Material Adverse Effect so long as if the liquidating or dissolving Subsidiary
is a Guarantor, the entity to which the assets of the liquidating or dissolving
Subsidiary are distributed is either the Borrower or a Guarantor.

6.5 Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP.

6.6 Insurance. The Borrower will, and will cause each Subsidiary to, maintain in
full force and effect, insurance policies and programs, with such deductibles or
self-insurance amounts as reflect coverage that is reasonably consistent with
prudent industry practice. The Borrower will (x) furnish to any Lender upon
request information in reasonable detail as to the insurance policies and
programs of the Borrower and its Subsidiaries and (y) within thirty days
following the Amendment No. 2 Effective Date (or such later date as the
Administrative Agent agrees in its reasonable discretion), deliver to the
Administrative Agent certificates of insurance evidencing the insurance required
by this Section 6.6, together with endorsements naming the Administrative Agent
as additional insured (in the case of liability insurance) and lender loss payee
(in the case of property insurance).

6.7 Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

- 33 -



--------------------------------------------------------------------------------

6.8 Maintenance of Properties. The Borrower will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep, in all
material respects, its material Property in good repair, working order and
condition, ordinary wear and tear and damage from casualty and condemnation
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, subject to interruption for repairs, maintenance and
restoration.

6.9 Inspection. The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers upon
reasonable prior notice and at such reasonable times and intervals as the
Administrative Agent or any Lender may request.

6.10 Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends or make any distributions on its
Capital Stock (other than dividends by way of stock split or otherwise payable
in its own common stock) or redeem, repurchase or otherwise acquire or retire
any of its Capital Stock at any time outstanding, except that:

(i) any Subsidiary may declare and pay dividends or make distributions to the
Borrower or to a Wholly-Owned Subsidiary;

(ii) the Borrower may declare and pay dividends on its Capital Stock in an
aggregate amount not in excess of $15,000,000 in any calendar year so long as,
immediately prior to and immediately after giving effect to any such declaration
or payment, no Default or Unmatured Default shall have occurred and be
continuing; provided, that, notwithstanding the foregoing, no dividends shall be
permitted to be declared or paid pursuant to this clause (ii) during the
Covenant Waiver Period;

(iii) the Borrower may declare and pay dividends on its Capital Stock or
repurchase its Capital Stock in an aggregate amount (as to such dividends and
repurchases) not in excess of (A) so long as the Covenant Waiver Period is in
effect and solely with respect to repurchases of its Capital Stock under
employee compensation plans, $10,000,000 in any calendar year or (B) at any
other time, $20,000,000 in any calendar year (less any amounts used pursuant to
clause (A) in any such calendar year), in each case, so long as, immediately
prior to and immediately after giving effect to any such declaration or payment,
no Default or Unmatured Default shall have occurred and be continuing;

 

- 34 -



--------------------------------------------------------------------------------

(iv) the Borrower may declare and pay dividends in excess of any such
declaration or payment made in compliance with Sections 6.10(ii) or 6.10(iii),
make distributions on its Capital Stock or repurchase its Capital Stock so long
as, immediately prior to and immediately after giving effect to any such
declaration, dividend, distribution or repurchase (and taking into account any
Indebtedness incurred in connection therewith), (A) the Leverage Ratio
(calculated on a pro forma basis) shall be less than or equal to 2.75 to 1.00
and (B) no Default or Unmatured Default shall have occurred and be continuing;
and provided, that, notwithstanding the foregoing, no dividends shall be
permitted to be declared or paid pursuant to this clause (iv) during the
Covenant Waiver Period;

(v) any non-Wholly-Owned Subsidiary of the Borrower may declare and pay
dividends or make other distributions to its shareholders generally so long as
the Borrower or its respective Subsidiary which owns Capital Stock in the
Subsidiary paying such dividends or making such other distributions receives at
least its proportionate share thereof (based on its relative holdings of Capital
Stock in the Subsidiary paying such dividends or making such other distributions
and taking into account relative preferences, if any, of the various classes of
Capital Stock in such Subsidiary);

provided, that, notwithstanding the foregoing or anything to the contrary set
forth herein, the Borrower will not, nor will it permit any Subsidiary to,
declare or pay any dividends or make any distributions pursuant to the foregoing
clauses (ii), (iii) and (iv) during the Covenant Waiver Period.

(vi) the Borrower may (A) declare and pay dividends in cash on its Specified
Preferred Equity to the holders of such Specified Preferred Equity and (B) allow
the occurrence of accretion of returns on the Specified Preferred Equity, in
either case, in cash pursuant to and in accordance the Specified Preferred
Certificate of Designations, so long as (x) the Covenant Waiver Period is not in
effect at such time, (y) no Default or Unmatured Default shall have occurred and
be continuing or would result therefrom and (z) immediately after giving effect
to any such declaration, payment or accretion (as applicable), the Borrower
would be in compliance with Section 6.23.1 and 6.23.2 on a pro forma basis;
provided that, notwithstanding the foregoing, in the event that the Borrower is
not permitted to declare or pay any such dividends or allow the occurrence of
such accretion of returns, in either case, in cash because the conditions set
forth in this clause (vi) have not been (or cannot be) satisfied, the Borrower
shall be permitted to instead declare or pay such dividends or allow the
occurrence of such accretion of returns, as applicable, in kind pursuant to and
in accordance with the terms of the Specified Preferred Equity Agreement; and

(vii) the Borrower may declare and pay dividends with respect to its Capital
Stock payable solely in additional shares of its common stock or its preferred
stock so long as such additional Capital Stock does not constitute Disqualified
Capital Stock.

6.11 Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

(i) The Loans and Indebtedness in respect of Facility LCs outstanding from time
to time under this Agreement.

 

- 35 -



--------------------------------------------------------------------------------

(ii) Indebtedness existing on the Effective Date and described in Schedule 6.11
and extensions, renewals and replacements thereof not increasing the aggregate
principal amount thereof outstanding at the time of such extension, renewal or
replacement.

(iii) Indebtedness in respect of guaranties executed by any Subsidiary (other
than a Guarantor) with respect to any Indebtedness or other obligations of the
Borrower or any other Subsidiary; provided such Indebtedness or other obligation
is not incurred by such Person in violation of this Agreement.

(iv) Indebtedness in respect of guaranties executed by a Credit Party with
respect to any Indebtedness or other obligations of the Borrower or any
Subsidiary entered into in the ordinary course of business, including, without
limitation, working capital financing and other third party financing; provided
such Indebtedness or other obligation is not incurred by such Person in
violation of this Agreement.

(v) Indebtedness assumed in connection with an Acquisition permitted under
Section 6.14, provided, such Indebtedness was not created in anticipation of or
as a result of such Acquisition.

(vi) Indebtedness owing to the Borrower or a Subsidiary in respect of an
Investment permitted by Section 6.14(iii) or (iv).

(vii) Indebtedness of the Borrower owing to a Subsidiary which is subordinated
to the Obligations on substantially the terms set forth on Exhibit C hereto or
on other terms satisfactory to the Administrative Agent.

(viii) Other Indebtedness in aggregate outstanding principal amount at no time
exceeding 10% of Consolidated Total Assets of the Borrower and its Subsidiaries
(determined as of the most recent fiscal quarter end for which financial
statements have been provided pursuant to Section 6.1(i) or (ii)); provided,
that, notwithstanding the foregoing, no Indebtedness shall be permitted to be
incurred pursuant to this clause (viii) during the Covenant Waiver Period.

(ix) Other unsecured Indebtedness; provided that (1) the Leverage Ratio
(calculated on a pro forma basis) shall be less than or equal to the Leverage
Ratio required pursuant to Section 6.23.2 as of the most recently ended fiscal
quarter, (2) such Indebtedness has a maturity date after the Facility
Termination Date, (3) such Indebtedness does not have any scheduled principal
payments prior to the Facility Termination Date and (4) such Indebtedness does
not contain any covenants that are more restrictive than those contained in this
Agreement (except for those applicable only to periods after the Facility
Termination Date); provided, that, notwithstanding the foregoing, no
Indebtedness shall be permitted to be incurred pursuant to this clause
(ix) during the Covenant Waiver Period.

(x) (A) Solely to the extent incurred during the Covenant Waiver Period, other
Indebtedness in an aggregate amount not to exceed $20,000,000 at any one time
outstanding (it being understood and agreed that, with respect to any letter of
credit, the outstanding amount of such Indebtedness shall include the entire
stated amount thereof), (B) the Sky Lagoon Indebtedness in accordance with the
terms of the Sky Lagoon Lease and (C) the Flyover Iceland Indebtedness in
accordance with the terms of the Flyover Iceland Loan Agreement not to exceed
€5,000,000 in aggregate principal amount at any time outstanding.

 

- 36 -



--------------------------------------------------------------------------------

6.12 Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person or consummate a Division, except
that a Subsidiary may merge into or consolidate with (i) the Borrower, with the
Borrower as the surviving entity, or (ii) a Wholly-Owned Subsidiary, and except
that a Subsidiary that is not a Credit Party may consummate a Division.

6.13 Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property (including any effective
transfer or disposition by way of a Division) to any other Person, except:

(i) Sales of inventory in the ordinary course of business.

(ii) The disposition in the ordinary course of business of equipment, inventory
or other assets, including real property, that is, in any event, obsolete,
excess or no longer used or useful in the Borrower’s or its Subsidiaries’
businesses and the leasing or subleasing in the ordinary course of business of
owned or leased properties which are excess properties or are no longer used or
useful in the Borrower’s or its Subsidiaries’ businesses.

(iii) Leasing of assets between (A) the Borrower and its Subsidiaries or (B) any
Subsidiary and another Subsidiary.

(iv) Sale or transfer of the Capital Stock or Property of Glacier Park, Inc.

(v) Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than dispositions permitted by Sections 6.13(i) through (iv))
as permitted by this Section during the twelve-month period ending with the
month in which any such lease, sale or other disposition occurs, having a book
value that does not in the aggregate exceed 10% of the Consolidated Total Assets
of the Borrower and its Subsidiaries as of the end of such month, in each case,
so long as the Borrower complies with Section 2.2.5 with respect to the Net Cash
Proceeds received by the Borrower or its Subsidiaries in connection with any
such lease, sale or disposition.

(vi) (A) The Blitz Liquidation so long, as a result of and following the Blitz
Liquidation, no outstanding liabilities shall be payable by the Borrower or its
Subsidiaries (other than the Blitz Entities) to the Blitz Entities and (B) the
dissolution, winding up or liquidation of any dormant Subsidiary of the Borrower
so long as (w) the Borrower determines in good faith that such dissolution,
winding up or liquidation is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (x) any such Subsidiary is neither a
Material Domestic Subsidiary (unless all of its assets are transferred to
another Guarantor) nor a Material Foreign Subsidiary, (y) such dissolution,
winding up or liquidation complies with Section 6.4 and (z) there are no
outstanding liabilities owed by the Borrower or its Subsidiaries (excluding such
dormant Subsidiary) to such dormant Subsidiary.

6.14 Investments and Acquisitions. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to become a partner in any partnership or joint
venture, or to make any Acquisition of any Person, except:

 

- 37 -



--------------------------------------------------------------------------------

(i) Cash Equivalent Investments.

(ii) Investments constituting non-cash consideration for dispositions of assets
permitted hereunder.

(iii) Existing Investments in Subsidiaries and other Investments in existence on
the Effective Date and described in Schedule 6.14.

(iv) Investments made after the Effective Date in Persons which are
Subsidiaries, provided that immediately after giving effect to each Investment
made pursuant to this Section 6.14 in Foreign Subsidiaries and non-Wholly-Owned
Subsidiaries (other than Investments disclosed on Schedule 6.14) shall not
exceed in the aggregate (A) with respect to all such Investments made during the
Covenant Waiver Period, $20,000,000 or (B) at any other time, 10% of
Consolidated Total Assets (determined as of the most recent fiscal quarter end
for which financial statements have been provided pursuant to Section 6.1(i) or
(ii)).

(v) Acquisitions of (or of all or substantially all of the assets of) entities
engaged in substantially the same or related lines of business as the Borrower
(each such entity, an “Acquired Company”), so long as, immediately after giving
effect to each such Acquisition and the incurrence/repayment of any related
Indebtedness, (1A) the Borrower shall be in compliance with its covenants
hereunderfor any Acquisition the consideration of which is paid solely with the
proceeds of the issuance of Capital Stock of the Borrower (other than issuances
of Disqualified Capital Stock), (1) both immediately before and after giving
effect to such Acquisition, no Default exists and (2) on a pro forma basis the
Borrower would (x) with respect to any such Acquisition consummated during the
Covenant Waiver Period, have Liquidity at least equal to the Required Liquidity
Amount and (y) with respect to any such Acquisition consummated after the
Covenant Waiver Period ends, be in compliance with Section 6.23.1 and 6.23.2 for
the previous fiscal quarter (or if no such covenants were in effect for the
previous fiscal quarter, the current fiscal quarter) and (B) for all other
Acquisitions, (1) on a pro forma basis the Borrower would (x) with respect to
any such Acquisition consummated on or before June 30, 2021, have Liquidity of
at least $150,000,000, (y) with respect to any such Acquisition consummated
after June 30, 2021 but before the Covenant Waiver Period ends, have Liquidity
of at least $125,000,000, and (z) with respect to any such Acquisition
consummated after the Covenant Waiver Period ends, be in compliance with
Section 6.23.1 and 6.23.2 for the previous fiscal quarter (or if no such
covenants were in effect for the previous fiscal quarter, the current fiscal
quarter), (2) solely with respect to Acquisitions consummated during the period
commencing on the Amendment No. 3 Effective Date and continuing through and
including June 30, 2021, the aggregate consideration (including cash, other
property, stock and debt assumption, with such property and stock valued at fair
market value at the time of such Acquisition, but excluding any such
consideration paid solely with the proceeds of the issuance of Capital Stock of
the Borrower (other than issuances of Disqualified Capital Stock)) paid for all
such Acquisitions shall not exceed $25,000,000 and (3) both immediately before
and after giving effect to such Acquisition, no Default exists; provided,
however, that (A) for any Acquisition consummated during the Covenant Waiver
Period and (B) thereafter, for any Acquisition with

 

- 38 -



--------------------------------------------------------------------------------

aggregate consideration (including cash, other property, stock and debt
assumption, with such property and stock valued at fair market value at the time
of such Acquisition) in excess of $50,000,000, in either case, the Borrower
shall have delivered to the Administrative Agent a certificate executed by an
Authorized Officer setting forth the calculations demonstrating such compliance
and (B) both before and after giving effect to such Acquisition no Default
exists (each such entity, an “Acquired Company”); provided, that,
notwithstanding the foregoing, no Acquisitions shall be permitted pursuant to
this clause (v) during the Covenant Waiver Period.

(vi) Investments in Rate Management Transactions related to the Loans or entered
into in the ordinary course of business.

(vii) Investments received in connection with the bankruptcy or reorganization

of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with customers and suppliers arising in the ordinary course of
business or other securities of a de minimis value.

(viii) Loans permitted by Section 6.11(vii).

(ix) Other Investments in other Persons; provided that (A) all such Investments
made pursuant to this clause (ix) during the Covenant Waiver Period shall not
exceed $25,000,000 in the aggregate and (B) at any other time, the Leverage
Ratio (calculated on a pro forma basis after giving effect to such Investment)
shall be less than or equal to 3.50 to 1.00; provided, further, that,
notwithstanding the foregoing, no Investments shall be permitted pursuant to
this clause (ix) during the Covenant Waiver Period.

6.15 Liens. The Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and, in each case, for which adequate reserves in accordance with
GAAP shall have been set aside on its books.

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation (other than a Lien imposed under ERISA or the
Code).

(iv) Easements, building restrictions, zoning restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way interfere with the use thereof in the business of the Borrower
or its Subsidiaries.

 

- 39 -



--------------------------------------------------------------------------------

(v) Liens existing on the Effective Date and described in Schedule 6.15, and
extensions and renewals of any such Liens on the Property now subject thereto to
the extent and for so long as the Indebtedness secured thereby is not increased,
is expressly permitted hereunder and remains outstanding.

(vi) Liens in favor of the Administrative Agent, for the benefit of the Lenders,
granted pursuant to any Collateral Document and Liens granted pursuant to
Section 2.20.11.

(vii) Liens existing on Property acquired pursuant to an Acquisition permitted
under Section 6.14, provided such Liens existed prior to the time of such
Acquisition and were not created in contemplation thereof, and extensions and
renewals of any such Liens for so long as the Indebtedness secured thereby is
not increased and remains outstanding.

(viii) Leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or its Subsidiaries, taken as a whole,
any interest or title of a lessor under any lease not in violation of this
Agreement.

(ix) Liens on assets of Flyover Iceland Ehf. securing the Flyover Iceland
Indebtedness permitted pursuant to Section 6.11(x)(C) in accordance with the
terms of the Flyover Iceland Loan Agreement.

(x) (ix) Other Liens securing Indebtedness in aggregate outstanding principal
amount at no time exceeding (A) with respect to all such Liens created or
incurred during the Covenant Waiver Period, $10,000,000 or (B) at any other
time, 10% of Consolidated Total Assets of the Borrower and its Subsidiaries
(determined as of the most recent fiscal quarter end for which financial
statements have been provided pursuant to Section 6.1(i) or (ii)).

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on any real property owned by the
Borrower or any of its Subsidiaries other than Liens permitted by Sections
6.15(i) through (viii); provided that in no event shall any such Liens secure
Indebtedness for borrowed money.

6.16 Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except (i) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, (ii) transactions among the Borrower and any Subsidiary that has
executed a Guaranty or (iii) Investmentstransactions permitted by
Section 6.14(xiiii).

6.17 Amendments to Agreements. The Borrower will not, and will not permit any
Subsidiary to amend or, terminate or otherwise modify (x) its certificate of
incorporation, by-laws or other organizational document or (y) the Specified
Preferred Equity Agreement, in either case, in a manner that materially
adversely affects the Lenders (it being understood and agreed that the
consummation of any Division by a Credit Party materially adversely affects the
Lenders).

 

- 40 -



--------------------------------------------------------------------------------

6.18 Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business and (ii) for the Guaranty or any
guaranty entered into pursuant to Section 6.21 or permitted by Section 6.11.

6.19 Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to,

enter into or remain liable upon any Financial Contract, except Rate Management
Obligations not constituting Indebtedness.

6.20 Inconsistent Agreements. The Borrower shall not, and shall not permit any
Subsidiary to, enter into any indenture, agreement, instrument (or amendment
thereto) or other arrangement which (i) directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence or repayment of the
Obligations, the amendment of the Loan Documents, or the ability of any Material
Domestic Subsidiary or Glacier Park, Inc. to pay dividends or make other
distributions on its capital (except to the extent of existing contractual
constraints of the Concession Agreement and renewals thereof) or (ii) contains
any provision which would be violated or breached by the making of Credit
Extensions or by the performance by the Borrower or any Subsidiary of any of its
obligations under any Loan Document.

6.21 Subsidiary Guaranties and Personal Property Pledges. If any Person becomes
or forms a Wholly-Owned Domestic Subsidiary or a Material NWO Domestic
Subsidiary, in either case, the Borrower shall, within the timeframe set forth
below, cause such Person to (i) execute and deliver to the Administrative Agent
for the benefit of the Lenders a guaranty of the Obligations pursuant to a
guaranty substantially similar to the Guaranty (or a joinder thereto) and (ii)
pledge to the Administrative Agent for the benefit of the Lenders a first
priority security interest in all personal property owned by such Person
pursuant to a security agreement substantially similar to the Subsidiary
Security Agreement (or a joinder thereto), all pursuant to documentation
(including related certificates, opinions and financing statements) reasonably
acceptable to the Administrative Agent; provided, that, if at any time any
non-Wholly-Owned Domestic Subsidiaries (other than Glacier Park, Inc.) which are
not party to the Guaranty or the Subsidiary Security Agreement (other than
Glacier Park, Inc.) hold, on an aggregate basis, an amount (A) during the
Covenant Waiver Period, in excess of 20% of Consolidated Total Assets of the
Borrower and its Subsidiaries and (B) thereafter, in excess of the lesser of
(x) 1020% of Consolidated Net Income or (y) 1020% of Consolidated Total Assets
of the Borrower and its Subsidiaries, in the case of both clauses (xA) and (yB )
calculated as of the most recent fiscal quarter end for which financial
statements are available, then one or more of such non-Wholly-Owned Domestic
Subsidiaries shall promptly execute a guaranty substantially in the form of the
Guaranty (or a joinder thereto) and a security agreement substantially in the
form of the Subsidiary Security Agreement (or joindersa joinder thereto) so that
such threshold is no longer exceeded, all pursuant to documentation (including
related certificates, opinions and financing statements) reasonably acceptable
to the Agent. The Borrower shall notify the Administrative Agent and take the
actions described in clauses (i) and (ii) above as promptly as

 

- 41 -



--------------------------------------------------------------------------------

possible after the date any Person becomes or forms a MaterialWholly-Owned
Domestic Subsidiary or a Material ForeignNWO Domestic Subsidiary (or any
non-Wholly-Owned Subsidiaries that are not Guarantors exceed the applicable
thresholds set forth in the proviso at the end of the preceding sentence) but in
any event within thirty (30) days thereafter (or such greater number of days to
which the Administrative Agent may agree). Notwithstanding the foregoing, if
Glacier Park, Inc. shall be or become a MaterialWholly-Owned Domestic
Subsidiary, the foregoing provisions shall not be applicable to it if, at such
time, compliance by Glacier Park, Inc. with this Section 6.21 would result in a
breach of then existing contractual obligations of Glacier Park, Inc. (with
third parties that are not Affiliates) not undertaken in anticipation of its
becoming a MaterialWholly-Owned Domestic Subsidiary. In addition, no Credit
Party that is a limited liability company shall be permitted to consummate a
Division without the prior written consent of Administrative Agent, and in the
event that any Credit Party that is a limited liability company does Divide, any
limited liability companies formed as a result of such Division shall be
required to comply with the obligations set forth in this Section and
Section 6.22 and the other further assurances obligations set forth in the Loan
Documents and become a Guarantor under this Agreement and the other Loan
Documents. This Section 6.21 is subject in all respects to Section 6.25.

6.22 Subsidiary Stock Pledge. If any Person becomes or forms a Material Domestic
Subsidiary or a Material Foreign Subsidiary, in each case that is directly owned
by a Credit Party, after the Effective Date (or any Credit Party acquires a
Domestic Subsidiary or a Foreign Subsidiary after the Effective Date), in each
case, other than Glacier Park, Inc., the Borrower shall, within the timeframe
set forth below, (i) solely with respect to any Domestic Subsidiary or Foreign
Subsidiary that is a non-Wholly-Owned Subsidiary on or prior to the Amendment
No. 3 Effective Date, to the extent permitted by the organizational, shareholder
or other similar agreements applicable to such Subsidiary and (ii) otherwise
(including, for the avoidance of doubt, with respect to any non-Wholly-Owned
Subsidiary acquired after the Amendment No. 3 Effective Date), in each case,
pledge, or shall cause to be pledged, all of the Capital Stock thereof owned by
the Borrower or any Guarantor pursuant to an amendment to the Security Agreement
or the Subsidiary Security Agreement, as applicable, and other documentation
(including related certificates, opinions and financing statements and in the
case of the pledged Capital Stock of Foreign Subsidiaries owned by a Credit
Party, any reasonably requested foreign law pledge agreements) in each case
reasonably acceptable to the Administrative Agent; provided, that, if the pledge
of 100% of the voting Capital Stock of any such Foreign Subsidiary could
reasonably be expected to cause adverse tax consequences (other than de minimis
adverse tax consequences) to the Borrower or such Foreign Subsidiary (as
determined by the Borrower in consultation with the Administrative Agent), then
only 65% of the outstanding voting Capital Stock (but 100% of the non-voting
Capital Stock) of any such Foreign Subsidiary shall be required to be pledged
pursuant hereto. The Borrower shall notify the Administrative Agent and take the
actions described in the foregoing sentence as promptly as possible after the
date any Person becomes or forms a Material Domestic Subsidiary or a Material
Foreign Subsidiary, in each case that is directly owned by a Credit Party (or
any Credit Party acquires a Domestic Subsidiary or a Foreign Subsidiary), but in
any event within thirty (30) days thereafter (or such greater number of days to
which the Administrative Agent may agree). This Section 6.22 is subject in all
respects to Section 6.25.

 

- 42 -



--------------------------------------------------------------------------------

6.23 Financial Covenants.

6.23.1 Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, for the then most
recently ended four fiscal quarters of (i) Consolidated EBITDA to (ii) cash
Consolidated Interest Expense, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than 3.002.00 to 1.00 for any
fiscal quarter ending on or after the earlier of (x) September 30, 2018 (other
than with respect to the fiscal quarter ending June 30, 2020, which shall be
exempt from such testing)2022 and (y) the date the Covenant Waiver Period ends.

6.23.2 Leverage Ratio. The Borrower will not permit the Leverage Ratio
determined as of the end of each of its fiscal quarters to be greater than
3.504.50 to 1.00 at any time on or after September 30, 2018 (other than(or, with
respect to theany fiscal quarter ending June 30, 2020, which shall be exempt
from such testing); provided that solely with respect to the four fiscal
quarters following any Acquisition permitted by this Agreement with an aggregate
purchase price in excesson or after December 31, 2022, 4.00 to 1.00) at any time
on or after the earlier of $50,000,000 (a “Material Acquisition”), the Leverage
Ratio determined as of the end of such four fiscal quarters shall not be greater
than 4.00 to 1.00; provided, further, that if the Leverage Ratio has increased
pursuant to the previous proviso, then there must exist at least one fiscal
quarter without such an increase in effect prior to giving effect to any
subsequent increase resulting from a Material Acquisition(x) September 30, 2022
and (y) the date the Covenant Waiver Period ends.

6.23.3 Minimum Liquidity. TheAt any time during the Covenant Waiver Period, the
Borrower will not permit Liquidity to be less than $100,000,000 at any time
during the Covenant Waiver Periodthe Required Liquidity Amount as of the end of
day of the last Business Day of each week (commencing with August 7, 2020);
provided, that, in connection with the foregoing and solely during the Covenant
Waiver Period, on or prior to the second Business Day to occur after the end of
each calendar month (commencing with JuneSeptember 2, 2020), the Borrower shall
deliver a compliance certificate to the Administrative Agent, substantially in
the form of Exhibit F, demonstrating Liquidity for eachas of the end of day of
the last Business Day of each week during such month.

6.23.4 Equity Cure Right. Notwithstanding anything to the contrary contained in
Articles VII or VIII, in the event any Default arises due to non-compliance with
any covenant set forth in Section 6.23.1 or Section 6.23.2 (a “Financial
Covenant Default”), any equity contribution (in the form of common equity or
other equity (including preferred equity but excluding any Disqualified Capital
Stock) having terms reasonably acceptable to the Administrative Agent) made to
the Borrower after the last day of any fiscal quarter and on or prior to the day
that is ten (10) Business Days after the day on which financial statements are
required to be delivered for that fiscal quarter (the “Required Contribution
Date”) will, at the request of the Borrower, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with such
financial covenants at the end of such fiscal quarter and any subsequent period
that includes such fiscal quarter (any such equity contribution, a “Specified
Equity Contribution”); provided that (a) notice of the Borrower’s intent to make
a Specified Equity Contribution shall be delivered no later than the day on
which the financial

 

- 43 -



--------------------------------------------------------------------------------

statements are required to be delivered for the applicable fiscal quarter,
(b) the amount of any Specified Equity Contribution and the use of proceeds
therefrom will be no greater than the amount required to cause the Borrower to
be in compliance with the financial covenants set forth in Section 6.23.1 and/or
6.23.2, as applicable, (c) all Specified Equity Contributions and the use of
proceeds therefrom will be disregarded for all other purposes under the Credit
Documents (including for cash netting purposes and for calculating Consolidated
EBITDA for purposes of determining basket levels, pricing and other items
governed by reference to Consolidated EBITDA) for such fiscal quarter and any
subsequent period that includes such fiscal quarter, (d) there shall be no more
than four Specified Equity Contributions made in the aggregate after the
Amendment No. 3 Effective Date and (e) any Indebtedness repaid with the proceeds
of Specified Equity Contributions shall be deemed outstanding for purposes of
determining compliance with the covenants set forth in Section 6.23.1 or
Section 6.23.2 for the fiscal quarter in which such Indebtedness is repaid. Upon
actual receipt and designation of such Specified Equity Contribution, the
applicable Financial Covenant Defaults shall be deemed cured hereunder without
any other action required and the requirements of Section 6.23.1 and/or
Section 6.23.2, as applicable, shall be deemed to have been satisfied as of the
applicable date with the same effect as though there had been no Financial
Covenant Default at such date or thereafter. Prior to or on the Required
Contribution Date (solely to the extent the Borrower has the ability to cure a
Financial Covenant Default pursuant to this Section 6.23.4), neither the
Administrative Agent nor any Lender shall impose default interest, accelerate
the Obligations or exercise any remedy against the Borrower, any other Credit
Party or any Collateral solely on the basis of the Financial Covenant Default
hereunder. Notwithstanding the foregoing, the Borrower shall not be permitted to
make any Borrowing of Revolving Loans and no new Letters of Credit shall be
issued until the Borrower has received the Specified Equity Contribution or all
Defaults have been otherwise waived in accordance with the terms herein.

6.24 Deposit and Investment Accounts. On or before 120 days after the Amendment
No. 3 Effective Date (or such later date agreed to by the Administrative Agent
in its sole discretion), the Borrower and its Subsidiaries shall use
commercially reasonable efforts to maintain all of their Material Accounts,
other than Material Accounts located in jurisdictions where no Lender provides
retail banking services, with Persons that are a Lender hereunder (or an
Affiliate of a Lender).

6.25 Post-Amendment No. 3 Effective Date Conditions. On or before 30 days after
the Amendment No. 3 Effective Date (or such later date agreed to by the
Administrative Agent in its reasonable discretion), (a) to the extent the
Borrower or the Guarantors have not previously delivered or taken the same to
the Administrative Agent, the Borrower and the Guarantors shall (i) deliver the
originals of all certificated Capital Stock constituting Collateral (including,
without limitation, with respect to Capital Stock of a Subsidiary required to be
pledged by pursuant to the Security Agreement or the Subsidiary Security
Agreement, as applicable, after giving effect to Amendment No. 3), together with
undated stock powers related thereto executed in blank and (ii) take such other
actions as are required to comply with Sections 6.21 and 6.22 (including the
joining to the Guaranty and the Subsidiary Security Agreement by any
Wholly-Owned Domestic Subsidiary that was not required to be a Guarantor prior
to the

 

- 44 -



--------------------------------------------------------------------------------

Amendment No. 3 Effective Date) and (b) the Borrower and the Guarantors shall
deliver to the Administrative Agent updated Exhibits to the Security Agreement
and the Subsidiary Security Agreement that are, in each case, correct and
complete as of the date of delivery thereof and in form and substance reasonably
acceptable to the Administrative Agreement (it being understood and agreed that,
upon delivery of such Exhibits in accordance with this clause (b), the Exhibits
to the Security Agreement and the Exhibits to the Subsidiary Security Agreement
shall in each case be automatically amended to replace the Exhibits attached
thereto with the updated Exhibits delivered in connection herewith).

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

7.2. Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within five Business Days after the
same becomes due.

7.3. The breach by the Borrower of any of the terms or provisions of
(i) Section 6.2, 6.3, 6.4 or Sections 6.10 through 6.236.25 inclusive or
(ii) Section 6.1(x) which, solely with respect to this clause (ii), is not
remedied or waived within two Business Days after the occurrence thereof.

7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within thirty days after written notice
from the Administrative Agent or any Lender.

7.5. Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof.

 

- 45 -



--------------------------------------------------------------------------------

7.6. The Borrower or any of its Subsidiaries shall (except in each case with
respect to the Blitz Liquidation to the extent expressly permitted by
Section 6.13(vi)) (i) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) (x) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or(y) seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or (z) fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6, or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7, or (vii) the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.

7.7. WithoutExcept in each case with respect to the Blitz Liquidation to the
extent expressly permitted by Section 6.13(vi), without the application,
approval or consent of the Borrower or any of its Subsidiaries, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for the
Borrower or any of its Subsidiaries or any Substantial Portion of its Property,
or a proceeding described in Section 7.6(iv) shall be instituted against the
Borrower or any of its Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60
consecutive days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9. The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge one or more (i) judgments or orders for the payment
of money in excess of $20,000,000 (or the equivalent thereof in currencies other
than U.S. Dollars) in the aggregate, provided, however, that any such judgment
or order shall not give rise to a Default under this Section 7.9(i) if and for
so long as the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering the
full payment thereof; or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10. Either (i) the Unfunded Liabilities of all Single Employer Plans shall
exceed in the aggregate $15,000,000 or (ii) any Reportable Event, a failure to
make required contributions with respect to a Plan or Multiemployer Plan, or the
initiation of the termination of a Plan shall occur in connection with any
Single Employer Plan or Multiemployer Plan and would reasonably be expected to
either have a Material Adverse Effect or result in the imposition of a Lien. The
Borrower or any of the members of its Controlled Group incurs Withdrawal
Liability contained in the fee letter described in Section 10.9 which shall
survive and remain in full force and effect during the term of this Agreement.

 

- 46 -



--------------------------------------------------------------------------------

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or Administrative Agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6 and 9.10 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6 Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including (x) attorneys’ fees and time charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent and (y) any reasonable and documented out-of-pocket fees
and expenses incurred in connection with the retention of a financial advisor by
or on behalf of the Administrative Agent and/or the Lenders with the prior
written consent of the Borrower (not to be unreasonably withheld)) paid or
incurred by the Administrative Agent or the Arranger in connection with the
preparation, negotiation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment (proposed
or actual), modification, and administration of the Loan Documents. The Borrower
also agrees to reimburse the Administrative Agent, the Arranger, the LC Issuer
and the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including (x) attorneys’ fees and time charges of attorneys for the
Administrative Agent, the Arranger and the Lenders, which attorneys may be
employees of the Administrative Agent, the Arranger, the LC Issuer or the
Lenders and (y) any reasonable and documented out-of-pocket fees and expenses
incurred in connection with the retention of a financial advisor by or on behalf
of the Administrative Agent and/or the Lenders with the prior written consent of
the Borrower (not to be unreasonably withheld)) paid or incurred by the
Administrative Agent, the Arranger, the LC Issuer or any Lender in connection
with the collection under and enforcement of the Loan Documents.

(ii) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arranger, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arranger, any Lender or any affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to
(i) the execution or delivery of this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder, (ii) the direct
or indirect application or proposed application of the proceeds of any Credit
Extension hereunder or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by the Borrower
or any other Credit Party or their respective equity holders, Affiliates,

 

- 47 -



--------------------------------------------------------------------------------

creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any indemnitee is a party thereto;
provided that such indemnity shall not, as to any IndemnityPerson , be available
to the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this Section 9.6 may be unenforceable in whole or in part because
they are violative of any law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all indemnified liabilities incurred by the
indemnitees or any of them. This Section 9.6(ii) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(iii) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the LC Issuer or the Swingline Lender
under subsection (i) or (ii) of this Section, each Lender severally agrees to
pay to the Administrative Agent, the LC Issuer or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined (A) relative to
outstanding Revolving Commitment amounts (or if the Aggregate Revolving
Commitment has terminated, relative to Outstanding Revolving Credit Exposures))
and (B) as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the LC
Issuer or the Swingline Lenders in their capacity as such.

9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, except that any
calculation or determination which is to be made on a consolidated basis shall
be made for the Borrower and all of its Subsidiaries, including those
Subsidiaries, if any, which are unconsolidated on the Borrower’s audited
financial statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Credit Parties
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Administrative Agent and
the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, (i) without giving effect to any election under Accounting
Standards Codification 825 (previously referred to as Statement

 

- 48 -



--------------------------------------------------------------------------------

of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or update having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
update having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described in such provision, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) in a manner such that any obligations relating to a lease
that, in accordance with GAAP as in effect on the Effective Date, would be
accounted for by the Borrower as an operating leaseOperating Lease shall be
accounted for as obligations relating to an operating leaseOperating Lease and
not as obligations relating to a Capitalized Lease (and shall not constitute
Indebtedness hereunder).

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10 Nonliability of Lenders.

(a) The relationship between the Borrower on the one hand and the Lenders, the
LC Issuer and the Administrative Agent on the other hand shall be solely that of
borrower and lender. Neither the Administrative Agent, the Arranger, the LC
Issuer nor any Lender shall have any fiduciary responsibilities to the Borrower.
Neither the Administrative Agent, the Arranger nor any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that neither the Administrative Agent, the Arranger, the LC Issuer nor
any Lender shall have liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, the Arranger, the LC
Issuer nor any Lender shall have any liability with respect to, and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that some or all of the Lenders, together with
their respective Affiliates, are full service securities or banking firms
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Lender may provide investment banking and other financial services
to, and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other Borrower, the
Administrative Agent and the Arranger pursuant to that certain fee letter
agreement dated September 21, 2018, or as otherwise agreed from time to time.

 

- 49 -



--------------------------------------------------------------------------------

10.10 Execution of Collateral Documents. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf the Collateral Documents and all related financing statements and
any financing statements, agreements, documents or instruments as shall be
necessary or appropriate to effect the purposes of the Collateral Documents.

10.11 Collateral Releases. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrower on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of Collateral which shall be permitted by the terms hereof
or of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.2, all of the
Lenders) in writing. Without limiting the foregoing, if any Collateral or any
Subsidiary is sold in a transaction permitted hereunder (other than to the
Borrower or to a Subsidiary thereof), (i) such Collateral shall be sold free and
clear of the Liens created by the Collateral Documents and (ii) in the case of
the sale of all of the Capital Stock of a Guarantor, such Guarantor and its
subsidiaries shall be released from the Guaranty and the Collateral Documents to
which it is a party and, in each case, the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
SectionArticle 10.

10.12 Certain ERISA Matters.

(i) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

  (A)

such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

  (B)

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

 

- 50 -



--------------------------------------------------------------------------------

  (D)

the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

  (E)

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(iii) The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff. If a Default shall have occurred and be continuing, each Lender,
each LC Issuer, and each of itstheir respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set offsetoff and apply any and all deposits (general or special, time or
demand, provisional or final) at any timestime held, and other obligations at
any time owing, by such Lender, such LC Issuer or any such Affiliate, to or for
the credit or the account of the Borrower against any of and all of the
obligations of the Borrower now or hereafter existing under this Agreement held
byor any other Loan Document to such Lender or Affiliatesuch LC Issuer or their
respective Affiliates, irrespective of whether or not such Lender, LC Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such LC
Issuer different

 

- 51 -



--------------------------------------------------------------------------------

from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each LC Issuer and their respective Affiliates under
this Section 11.1 are in addition to other rights and remedies (including other
rights of setoff) whichthat such Lender, such LC Issuer or their respective
Affiliates may have. Each Lender and LC Issuer agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.2 Ratable Payments. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in disbursements under Facility
LCs or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in
disbursements under Facility LCs and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in disbursements under Facility
LCs and Swingline Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in disbursements under Facility LCs
and Swingline Loans; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in disbursements under
Facility LCs to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. (i) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the LC
Issuer that issues any Facility LC), except that (A) the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (B) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any

 

- 52 -



--------------------------------------------------------------------------------

Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the LC Issuer that issues any
Facility LC), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the LC Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(ii) (A) Subject to the conditions set forth in paragraph (ii)(B) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment(s), participations in Facility LCs and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

 

  (1)

the Borrower, provided that, the Borrower shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee;

 

  (2)

the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of any Revolving Commitment to an assignee
that is a Lender (other than a Defaulting Lender) with a Revolving Commitment
immediately prior to giving effect to such assignment;

 

  (3)

the LC Issuer; and

 

  (4)

the Swingline Lender.

 

  (B)

Assignments shall be subject to the following additional conditions:

 

  (1)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event ofa Default has occurred
and is continuing;

 

  (2)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

- 53 -



--------------------------------------------------------------------------------

  (3)

the parties to each assignment shall execute and deliver to the Administrative
Agent (x) an Assignment and Assumption or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), together with a processing and recordation fee
of $3,500; and

 

  (4)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more “Credit Contacts” to whom all syndicate-level information (which may
contain material non-public information about the Borrower and its Affiliates,
the Credit Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 12.1(ii), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (1) a Lender, (2) an Affiliate of a Lender or (3) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (i) a natural person, (ii) a Defaulting Lender or
its Lender Parent, (iii) the Borrower or any of its Affiliates, or (iv) a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.

 

  (C)

Subject to acceptance and recording thereof pursuant to paragraph (ii)(D) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party

 

- 54 -



--------------------------------------------------------------------------------

  hereto but shall continue to be entitled to the benefits of Sections 3.1, 3.3,
3.4, and 9.6). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.1 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph
(iii) of this Section.

 

  (D)

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and disbursements under Facility LCs owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the LC Issuer and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the LC
Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

  (E)

Upon its receipt of (x) a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (ii) of this Section and
any written consent to such assignment required by paragraph (ii) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.5.42.5.3, 2.19, 2.20.2,
2.20.5, or 9.8(iii), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(iii) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the LC Issuer or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (1) such Lender’s obligations under this Agreement shall remain
unchanged; (2) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (3) the Borrower, the
Administrative Agent, the LC Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender

 

- 55 -



--------------------------------------------------------------------------------

shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described Section 8.2(i) through (viii) that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3, and 3.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.4(vi) (it being understood that the
documentation required under Section 3.4(vi) shall be delivered to the
participating Lender and the information and documentation required under
3.4(vi) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (ii) of this Section; provided that such Participant
(1) agrees to be subject to the provisions of Section 11.2 as if it were an
assignee under paragraph (ii) of this Section; and (2) shall not be entitled to
receive any greater payment under Sections 3.1 or 3.3, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.21 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender; provided
such Participant agrees to be subject to Section 11.2 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Facility LCs or its other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Facility LC or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(iv) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

- 56 -



--------------------------------------------------------------------------------

12.2 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaserassignee or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

ARTICLE XIII

NOTICES

13.1 Notices; Electronic Communication. (i) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in paragraph (ii) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

 

  (A)

if to the Borrower, at its address or telecopier number set forth on the
signature page hereof;

 

  (B)

if to the Administrative Agent or Swingline Lender, at its address or telecopier
number set forth on the signature page hereof, except that notices for any
Advance denominated in a Foreign Currency shall be sent to:

JPMorgan Chase Bank, N.A.

C/O Corina C Ramos

10 South Dearborn, Floor L2S Chicago, IL 60603-2300

T.: 844-490-5663

Email: jpm.agency.cri@jpmorgan.com;

 

  (C)

if to the LC Issuer, at its address or telecopier number set forth on the
signature page hereof;

 

  (D)

if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems to the extent provided
in paragraph (ii) below, shall be effective as provided in said paragraph (ii).

(ii) Electronic Communications. Notices and other communications to the Lenders
may be delivered or furnished by Electronic Systems pursuant to procedures
approved by the Administrative Agent or as otherwise determined by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II, unless otherwise agreed between the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures

 

- 57 -



--------------------------------------------------------------------------------

[signature pages followintentionally omitted]

 

- 58 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

VIAD CORP

By:

Name: Ellen M. Ingersoll

Title: Chief Financial Officer

By:                                                                          

Name: Elyse A. Newman

Title: Treasurer

            1850 N. Central Ave., Suite 1900

            Phoenix, AZ 85004-4565

            Attention: Treasurer’s Department

                         Telephone: 602-207-1032

                         Fax: 602-207-2633

                         Email: enewman@viad.com

[Signature Page to Viad Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender and as Administrative Agent

By:

Name: Laura Woodward

Title: Vice President

            200 E. Basse Road

            Suite 101

            San Antonio, TX 78209

                    Telephone: 713-216-4943

                    Fax: 713-216-6710

                    Email: laura.s.woodward@jpmorgan.com

[Signature Page to Viad Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

[LENDER]

By:

Its:

[Signature Page to Viad Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

  (a)

As of the Amendment No. 2 Effective Date and continuing at all times during the
Covenant Waiver Period:

 

     APPLICABLE
MARGIN  

Eurocurrency Rate

     3.50 % 

Floating Rate

     2.50 %       APPLICABLE
FEE RATE  

Letter of Credit Fee

     3.50 % 

Commitment Fee

     0.50 % 

 

  (b)

Thereafter:

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS        

Eurocurrency Rate

     1.25 %      1.50 %      1.75 %      2.00 %      2.25 %      2.50 %     
2.75 %      3.00 % 

Floating Rate

     .25 %      .50 %      .75%0.75 %      1.00 %      1.25 %      1.50 %     
1.75 %      2.00 % 

 

APPLICABL E FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS        

Letter of Credit Fee

     1.25 %      1.50 %      1.75 %      2.00 %      2.25 %      2.50 %     
2.75 %      3.00 % 

Commitment Fee

     0.20 %      0.25 %      0.30 %      0.35 %      0.40 %      0.45 %     
0.50 %   

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii)(A).

[Signature Page to Viad Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Revolving
Commitment  

JPMorgan Chase Bank, N.A.*

   $ 65,000,000  

Bank of America, N.A.*

   $ 52,000,000  

BMO Harris Bank N.A.*

   $ 52,000,000  

KeyBank National Association*

   $ 52,000,000  

U.S. Bank National Association*

   $ 52,000,000  

Wells Fargo Bank, N.A.*

   $ 52,000,000  

SunTrust Bank

   $ 45,000,000  

Bank of the West*

   $ 45,000,000  

BOKF, NA d/b/a Bank of Arizona

   $ 35,000,000     

 

 

 

Total

   $ 450,000,000.00     

 

 

 

 

*

Indicates Existing Lenders.



--------------------------------------------------------------------------------

EXHIBIT B

LIQUIDITY COMPLIANCE CERTIFICATE

(ATTACHED)



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LIQUIDITY COMPLIANCE CERTIFICATE

To: The Lenders party to the

Credit Agreement Described Below

This Liquidity Compliance Certificate is furnished pursuant to that certain
Second Amended and Restated Credit Agreement dated as of October 24, 2018 (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
Viad Corp, a Delaware corporation (the “Borrower”), the lenders party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders. Unless
otherwise defined herein, capitalized terms used in this Liquidity Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  •  

I am the duly elected                          of the Borrower.

 

  •  

Liquidity [was] [was not] less than the Required Liquidity Amount as of the end
of day of the last Business Day of each week during the calendar month ended
            , 202_ (the “Applicable Period”).

 

  •  

Schedule I attached hereto sets forth computations evidencing [compliance]
[non-compliance] with the minimum Liquidity covenant set forth in Section 6.23.3
of the Agreement as of the end of day of the last Business Day of each week
during the Applicable Period, all of which computations are true, complete and
correct.

[Signature Page Follows]



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto, are made and delivered this              day of             ,
202_.

 

VIAD CORP By:  

 

Its:  

 

Name:  

 

By:  

 

Its:  

 

Name:  

 



--------------------------------------------------------------------------------

Schedule I

Liquidity Report

[See attached]